IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                       NO. 2013-KA-00977-COA

THOMAS PUSTAY A/K/A THOMAS STEPHEN                   APPELLANT
PUSTAY A/K/A THOMAS STEPHAN PUSTAY

v.

STATE OF MISSISSIPPI                                  APPELLEE

DATE OF JUDGMENT:              05/11/2007
TRIAL JUDGE:                   HON. STEPHEN B. SIMPSON
COURT FROM WHICH APPEALED:     HARRISON COUNTY CIRCUIT COURT,
                               FIRST JUDICIAL DISTRICT
ATTORNEY FOR APPELLANT:        OFFICE OF STATE PUBLIC DEFENDER
                               BY: GEORGE T. HOLMES
ATTORNEY FOR APPELLEE:         OFFICE OF THE ATTORNEY GENERAL
                               BY: LAURA HOGAN TEDDER
DISTRICT ATTORNEY:             JOEL SMITH
NATURE OF THE CASE:            CRIMINAL - FELONY
TRIAL COURT DISPOSITION:       CONVICTED OF COUNTS I AND II,
                               GRATIFICATION OF LUST, AND
                               SENTENCED TO FIFTEEN YEARS ON
                               EACH COUNT; COUNTS III AND V,
                               SEXUAL BATTERY OF A CHILD AT
                               LEAST FOURTEEN BUT UNDER SIXTEEN
                               YEARS OF AGE, AND SENTENCED TO
                               TWENTY-FIVE YEARS ON EACH COUNT;
                               AND COUNT VI, SEXUAL BATTERY OF A
                               CHILD UNDER EIGHTEEN YEARS OF
                               AGE, AND SENTENCED TO TWENTY-
                               FIVE YEARS, WITH THE SENTENCE IN
                               COUNT III TO RUN CONSECUTIVELY TO
                               THE SENTENCE IN COUNT II, AND WITH
                               THE SENTENCES IN ALL OTHER COUNTS
                               TO RUN CONCURRENTLY WITH ONE
                               ANOTHER, ALL IN THE CUSTODY OF
                               THE MISSISSIPPI DEPARTMENT OF
                               CORRECTIONS
DISPOSITION:                   AFFIRMED - 10/04/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J., CARLTON AND WILSON, JJ.

       CARLTON, J., FOR THE COURT:

¶1.    Thomas Pustay appeals his conviction of two counts of the crime of touching a child

for a lustful purpose and three counts of the crime of sexual battery. After our review of the

record, we find no error by the trial court. As a result, we affirm Pustay’s conviction and

sentence.

                                            FACTS

¶2.    On May 11, 2005, Jane,1 Pustay’s biological niece and his adopted daughter, reported

alleged sexual abuse by her father to an official at her school. At the time she reported the

abuse, Jane was in the eleventh grade.2 Jane then met with Pass Christian Police Chief John

Dubuisson and Assistant Chief Tom Ruspoli. Jane informed them that Pustay, who was a

chief investigator with the Pass Christian Police Department, began inappropriately touching

her around the fifth grade. The touching escalated into sexual intercourse that lasted from

the sixth grade to the eleventh grade, or two weeks prior to her report.

¶3.    Chief Dubuisson and Assistant Chief Ruspoli also interviewed two of Jane’s friends,

Ashley Stephens and Magan Helveston. Ashley told the police that Jane came to school

upset, and Ashley encouraged Jane to tell the school officer about Pustay’s abuse. After

speaking with Jane and her friends, Chief Dubuisson and Assistant Chief Ruspoli determined


       1
           Due to the nature of the crimes and the age of the victim, we use a fictitious name.
       2
           Jane was eighteen and in the twelfth grade when the trial occurred.

                                                2
the alleged acts occurred outside of the city and turned the investigation over to Investigator

Carolyn Prendergast with the Harrison County Sheriff’s Office.

¶4.    Investigator Prendergast transported Jane to the Child Advocacy Center, where an

advocate interviewed her while Investigator Prendergast watched from a separate room.

Investigators also transported Jane to Memorial Hospital for evaluation, but due to the length

of time between the last reported sexual encounter and the examination, a rape kit was not

performed.

¶5.    On the same day as Jane’s report, Investigator Prendergast interviewed Karen Pustay,

Jane’s adoptive mother and Pustay’s wife, who told investigators that Pustay admitted the

sexual abuse to her. Jane was then removed from the home and placed in foster care. While

in foster care, Jane attempted to have the charges dropped but refused to admit the allegations

were false.

¶6.    A Harrison County grand jury indicted Pustay on February 6, 2006. After a trial held

on May 7, 2007, the jury found Pustay guilty of five of the six counts in the indictment. On

May 21, 2007, the trial court sentenced Pustay to serve a total of forty years in the custody

of the Mississippi Department of Corrections (MDOC). On May 25, 2007, Pustay timely

filed a motion for a new trial or, in the alternative, a judgment notwithstanding the verdict

(JNOV). A year later, on May 16, 2008, Pustay filed a pro se motion to dismiss. Then, five

years later, on February 25, 2013, Pustay filed a pro se motion for a new trial.

¶7.    The trial court judge who presided over Pustay’s trial failed to rule on his posttrial

motions. After waiting six years to receive a ruling on his posttrial motions, Pustay filed a



                                              3
pro se petition for mandamus with the Mississippi Supreme Court on June 10, 2013, to

require the trial court to render a decision. On June 25, 2013, the Clerk of the Mississippi

Supreme Court issued a letter to the trial-court judge now assigned to the case, who had been

appointed to the position after the trial, and asked for a response. On July 25, 2013, the trial-

court judge entered an order denying Pustay’s posttrial motions. Pustay then filed his pro se

notice of appeal.

¶8.    On appeal, Pustay asserts thirteen separate assignments of error. We have edited and

reordered the issues for clarity: (1) whether the trial court erred in allowing the State to treat

its own witness as hostile and establish its case through impeached testimony; (2) whether

the trial court erred in limiting Pustay’s cross-examination of a State’s witness; (3) whether

the trial court improperly limited Pustay’s testimony; (4) whether the trial court erred in

denying Pustay’s motion to review the records of relevant youth-court proceedings; (5)

whether Pustay’s indictment was insufficient and vague, rendering it defective; (6) whether

the trial court erred in its Batson analysis and in placing jurors stricken by Pustay back onto

the jury; (7) whether the trial court erred in admitting irrelevant and prejudicial evidence of

Pustay’s character in violation of Mississippi Rule of Evidence 404(b); (8) whether the trial

court erred in excluding relevant and probative evidence under Mississippi Rule of Evidence

412; (9) whether the trial court erred in admitting improper lay-opinion testimony; (10)

whether Pustay received constitutionally ineffective assistance of counsel, which resulted in

prejudice; (11) whether the lesser-included count of Count II, lustful touching, merged with

Count VI, sexual battery; (12) whether the evidence was sufficient or whether the verdicts



                                                4
were supported by the weight of the evidence; and (13) whether cumulative error requires

reversal.

                                         DISCUSSION

       I.     Whether the trial court erred in allowing the State to treat its own
              witness as hostile and establish its case through impeached
              testimony.

¶9.    Pustay claims the trial court committed reversible error during the State’s

interrogation of Karen. Specifically, Pustay claims that it was error for the trial court to

admit Karen’s recorded statement to police officers as part of the State’s impeachment of her

testimony.

¶10.   The standard of review for “a trial court’s admission or exclusion of evidence is abuse

of discretion.” Carothers v. State, 152 So. 3d 277, 281-82 (¶14) (Miss. 2014) (citing

Osborne v. State, 54 So. 3d 841, 845 (¶12) (Miss. 2011)). “Our trial judges are well-suited

to make these calls” as to the admission or exclusion of prior inconsistent statements as

impeachment evidence. Id. at 284 (¶21).

¶11.   The State called Karen to testify. Her direct examination began as follows:

       Q.     Ma’am, if you could, please state and spell your name for the record.

       A.     It’s Karen Pustay. . . .

       Q.     Ma’am, did your husband ever admit to you that he molested your
              daughter?

       A.     No.

       Q.     Did your husband ever admit to you that he sexually penetrated your
              daughter?



                                              5
A.     No.

Q.     Ma’am, did your husband ever admit to you that he molested your
       daughter?

A.     No.

Q.     Ma’am, do your recall giving two statements to—

A.     Yes, I did. And—

....

Q.     Ma’am, do you recall giving a taped statement to law enforcement
       officers?

A.     Yes.

Q.     And you gave that on two different occasions; is that correct?

A.     No. It was one day.

Q.     But two different sessions; is that correct?

A.     Yes.

Q.     You recall that. Would it refresh your recollection if I showed you your
       statements?

A.     I know what I said.

Q.     What did you say at that time, ma’am?

A.     I said that he told me he molested her, but I lied.

Q.     Ma’am, you’re saying you lied to the police officers?

A.     Yes, I did. Yes. I’m sorry I did it. I’m ashamed that I did it. But I was
       afraid. They had me locked in a little room, and I was afraid they
       weren’t going to let me go. And I thought if she told them that he
       molested her, and she loved him—



                                       6
At this point in the examination, the State objected on the grounds that Karen’s answer was

not responsive. The State then asked permission to treat Karen as a hostile witness and ask

leading questions. The defense objected, but the trial court granted the State’s request on the

grounds of Karen’s “recantation under oath.”

¶12.   The State then continued its examination with questions about Karen, her husband,

her family, and other personal matters:

       Q.     And how many hours a week would you say the defendant is alone with
              [Jane]?

       A.     Was?

       Q.     Uh-huh.

       A.     He worked too. A couple of hours.

       Q.     Ma'am, isn’t it true you told police officers, “Quite a few?”

       [The State then objected that the Karen’s answer was unresponsive and the
       trial court ordered Karen to respond to the questions.]

       Q.     So, ma’am, isn't it true when you were talking to the police officers you
              told them, “Quite a few?”

       A.     I told you I lied to them about most of the stuff I said. I was scared. I
              wanted them to let me go. They wouldn't let me go.

       Q.     So you’re saying you lied when you told them, “Quite a few?”

       A.     Yes.

       Q.     Is it fair to say you’re a liar?

       A.     I lied about that. I told you I was scared.

       Q.     Are you scared now?



                                                 7
A.     No. I’m under oath. I have to tell you the truth.

....

Q.     Isn’t it true, ma’am, that just prior to her reporting the sexual abuse, you
       described your relationship with her as pretty strained?

A.     Yes.

Q.     But you told police officers you’d been talking a lot more and getting
       along better recently?

A.     I had been trying to get along with her a lot better.

Q.     So that part of what you told the police officers was true?

A.     Yes.

Q.     And isn’t it true you told them that you had been friends?

A.     We hadn’t really become friends. She still didn’t trust me. She
       wouldn’t tell me hardly anything about her life.

Q.     Okay. So when you told police officers you’d become friends, you
       were lying in regard to that?

A.     She still didn’t trust me, no.

Q.     So, ma’am, when you told the police officers you’d become friends,
       were you telling the truth or lying to them?

A.     I lied to them.

....

Q.     Ma’am, you just told this jury that when you told the police officers
       you-all had become friends you were lying?

A.     Yes.

Q.     So when you lied to the police and you told them that you-all had
       become friends, but your relationship was strained; is that correct?

                                        8
A.     Our relationship was always strained.

Q.     Okay. And when the police officer asked you, “Do you think it’s
       because of the molestation,” what did you tell the police officer?

A.     I don’t remember what I told them.

Q.     Would it refresh your recollection if I showed you your statement?

....

Q.     Ma’am, I'm showing you your statement to law enforcement officers
       where the officer asked you, “Do you think it’s because of molestation,
       or do you think there’s other issues?” And tell the jury what you told
       them.

THE COURT:           You may read it, ma’am.

A.     (Reading) I think probably I’d say, I think probably, I put a lot of blame
       on her for that, what I thought was going on between the two. I thought
       they were too close, and I resented it. I think probably that is what it
       was, it was more my fault than her fault.

Q.     And didn’t you accuse her of being too close with your husband?

A.     Accuse her?

Q.     Yes, ma’am.

A.     No.

Q.     Did you ever yell at them both for being too close, for being together
       all the time?

A.     I said they spent too much time together, yeah, because he took her to
       school every day. He brought her home. They spent time in his office
       together.

Q.     You weren’t upset about that?

A.     I think I was kind of jealous. He was always jealous of me and my son

                                       9
       too.

Q.     Ma’am, do you remember your taped statement . . . [w]hen the
       investigator said, “Did you ever accuse her of anything that you
       recall[?]” [T]ell the jury what you said at that time. It’s right here,
       ma’am.

A.     (Reading) Okay. I was mad at one time and yelled at both of them
       to—they was too close and they should, you know, not be together all
       the time. I don’t know if I ever accused her, though.

Q.     Ma’am, isn’t it true you told police officers your marriage to the
       defendant had been strained?

A.     Yes.

Q.     And why was that, ma’am?

A.     Because we weren’t together too much anymore. He was always gone
       to work.

Q.     Ma’am, isn’t it true that you told law enforcement officers when you
       were explaining why your marriage was strained, it’s because once you
       found out what they were doing, you’d get mad at him because he’d
       give her a lot of attention? He has all along. Isn’t that what you said?

A.     He’s always given her a lot of attention. But like I told you before, I
       lied about most of that. I was trying to get out of that room. They kept
       me locked in there. They told me it was for my protection, and they
       wanted me to and they knew that he had molested her, and they wanted
       me to tell them.

....

Q.     And isn’t it true you said you were just so naive, you were just so
       stupid, you should have realized what was happening?

A.     I told you I lied about all this stuff because I was scared.

Q.     Ma’am, you’re telling me you lied about all of it, but you’re saying
       some of it is the truth and some of it isn’t. We’re trying to find out for
       the jury what you told [that] is the truth and what you told that’s not.

                                      10
       A.     Most of it was not the truth. I was very scared. I wanted to get out of
              there.

Then, Karen was asked about and testified in detail about the interrogation.

¶13.   At this point in her examination, the trial court judge stopped the direct examination.

The trial court judge advised Karen that her testimony could subject her to prosecution for

perjury and that “the Court thinks you have the right to the assistance of a lawyer at this time

and that if you continue to answer these questions without the assistance of a lawyer, you do

so at your own peril.” The trial-court judge concluded with: “I’m suggesting to you that if

you feel like you need [a lawyer] or you feel like you need to invoke your right to remain

silent, you have the right to do so.”

¶14.   Karen’s testimony continued:

       Q.     Ma’am, isn’t it true that he admitted to you he was having sex with your
              daughter?

       A.     No.

       Q.     Ma’am, I’m referring to—

       A.     I know the statement.

       THE COURT:            Just a minute. Ms. Pustay, let him finish his question,
                             please.

       [WITNESS]:            I don’t want to read any more from the statement.

       THE COURT:            You don’t have that option, ma’am.

       [WITNESS]:            It's not true.

       THE COURT:            Answer his questions, please.



                                              11
       Q.     What did you say when the officer said, “Did he admit to the first
              time?” It’s right here, ma’am. You can read that to the jury.

       A.     I know I said that, but it’s not true.

       Q.     Ladies and gentlemen—or, ma’am, tell the jury what you told the police
              officers.

       A.     (Reading) Yeah. I think he said he did molest her. He rubbed on her, is
              what he told me. I said it’s not true.

       Q.     That’s not what you said at that time, ma’am. Read your transcript to
              the jury.

       ....

       A.     (Reading) Yeah. I think he did say he did molest her. Rubbed on her,
              is what he told me.

       Q.     Ma’am, isn’t it true you said, “He said he did molest her. He rubbed on
              her, is what he told me?”

       ....

       A.     I just told you I lied. That statement is mostly all a lie. I was upset. I
              was scared. I wanted out of there. Just made me believe if I supported
              her, they’d let me go home.

¶15.   The State then called Officer Ron Pullen with the Harrison County Sheriff’s

Department. Officer Pullen was present during the interrogation of Karen. The State asked

Officer Pullen about the interrogation. Then, the State offered the audio recording of Karen’s

first interrogation by the sheriff’s department. Pustay’s counsel objected on the grounds of

foundation, hearsay, and relevance in addition to his continuing objections to the State’s

improper impeachment. The trial-court judge then said: “What hearsay? This is a taped

statement between you, Officer Pullen and Ms. Pustay.”



                                              12
¶16.   Mississippi Rule of Evidence 613(b) provides that “[e]xtrinsic evidence of a witness’s

prior inconsistent statement is admissible only if the witness is given an opportunity to

explain or deny the [inconsistent] statement.”3 Here, the State met this predicate for

admission of the pretrial statement into evidence pursuant to Rule 613(b).4 If a witness

provides “an unequivocal or obliging admission of the prior statement,” this may indeed

render the statement “consistent, hence inadmissible under Rule 613(b).” United States v.

Meza, 701 F.3d 411, 426 (5th Cir. 2012). In this case, however, Karen did not admit to all

the various factual assertions contained in her pretrial statements and her supposed admission

was more of an explanation. Instead, in her testimony, she explained and claimed that in her

pretrial statements, she lied some out of fear, told the truth some, and even forgot some of

the information she provided to police in her pretrial statements. For example, she testified

that she could not remember what she told police about whether her marital relationship was

strained due to her husband’s alleged molestation.

¶17.   In the face of Karen’s unexpected testimony that some parts of her pretrial statements

were true and some were not, the trial court allowed the State to cross-examine Karen in

order to determine which of her pretrial statements she was claiming at trial constituted a lie.

The trial court also allowed the State to cross-examine her as to her assertion and explanation

that her pretrial statements were involuntary and given only out of her alleged fear and



       3
           See also F.R.E. 613(b).
       4
        Contrary to the specially concurring opinion, this majority opinion addresses the
admissibility of Officer Pullen’s testimony and the taped interview between Officer Pullen
and Karen.

                                              13
duress.     Her testimony at trial directly contradicted the facts and circumstances of

voluntariness documented in her pretrial statements. Hence, Officer Pullen’s testimony and

the taped statement constituted admissible impeachment evidence.5

¶18.   “[A] prior statement is inconsistent if under any rational theory its introduction might

lead to a conclusion different from the witness’s testimony.” Everett v. State, 835 So. 2d

118, 122 (¶11) (Miss. Ct. App. 2003). The Mississippi Supreme Court has stated that “if the

prior statement has a reasonable tendency to discredit the witness’s testimony then the

statement is considered inconsistent.” Id. (citing Ratcliff v. State, 752 So. 2d 435, 439 (¶18)

(Miss. Ct. App. 1999)). To be inconsistent, there must be a contradiction in fact between the

pretrial statement and the trial testimony. Ratcliff, 752 So. 2d at 439 (¶17).

¶19.   As stated, Karen unexpectedly testified at trial that during her pretrial interviews, she

told police what they wanted her to say out of fear. Karen’s trial testimony further asserted

that she was fearful of police because she thought that they would put her in jail. However,

our review of the record shows that her pretrial statements reflect no fear, threats, or any

reluctance on her part to provide information. Her pretrial statements also reflect that she

was no stranger to law-enforcement officers and that her husband, Pustay, had been a law-

enforcement officer at the Pass Christian Police Department for twenty-three years. Karen’s

first interview was conducted by Officer Kevin Fayard and Investigator Prendergast. The

interview began at 3:52 p.m. and ended at 4:34 p.m. At the conclusion of this interview,

Karen engaged in conversation with different officers, Officer Pullen and Major Wayne



       5
           See Smith v. State, 25 So. 3d 264, 272-73 (¶¶23-28) (Miss. 2009).

                                              14
Payne, wherein she volunteered additional information regarding the molestation allegation.

¶20.   The second interview was conducted by Officer Pullen to capture the additional

information that Karen revealed in conversation with them. The pretrial statements provided

by Karen reflect no threats, reluctance on her part, or fear that the officers would put her in

jail, instead of letting her leave. Her pretrial statements even show that she planned to

confront her husband face-to-face that evening when they both got home from work.

¶21.   Regarding impeachment of Karen’s trial testimony about the timing of her cooperation

and report, the pretrial statements reflect that she told police that she did not come forward

to report the molestation earlier because “[she] was so afraid that nobody would believe what

[she] said about anything.” The pretrial statements also show that the officers thanked Karen

for her cooperation and expressed their appreciation for her truthfulness. Additionally,

during the second interview, the officers asked Karen if there was anything else she felt like

she wanted to say so that she would not have to come back for another interview, and the

pretrial statements show that the officers informed Karen that they would take her home

when the paperwork was complete. A review of the record shows that the pretrial statements

directly contradict her allegations of fear she asserted in her trial testimony, and the pretrial

statements also contradict her purported reasoning for the making and timing of the report.6

¶22.   In an analogous case, Meza, 701 F.3d at 426, the United States Court of Appeals for

the Fifth Circuit explained that Federal Rule of Evidence 613(b) requires “that a witness have

the chance either to explain or to deny the inconsistent statement before extrinsic proof is



       6
           See United States v. Strother, 49 F.3d 869, 875-76 (¶¶16-18) (2d Cir. 1995).

                                               15
allowed.” In Meza, a witness similarly claimed that he provided a false pretrial statement

that incriminated the defendant because he (the witness) was scared. The Fifth Circuit

explained that “[t]he framers of Rule 613(b) were prudent, therefore, not to turn admissibility

strictly on whether and how litigants later characterize the variability of explanations and

denials.” The court in Meza also acknowledged that a failure to remember is not an

admission of the prior inconsistency and, depending on the facts of the particular case, is not

a bar to admission of the extrinsic evidence of the prior inconsistent statement.7 Id. at 427.

The court in Meza found no error in the admission into evidence for the purpose of

impeachment of the witness’s pretrial statement that incriminated the defendant given by the

witness purportedly out of fear. Id. at 426, 429.

¶23.   Similarly, in embracing a good-faith standard for trial courts to apply in Mississippi

in determining the admissibility of prior inconsistent statements used to impeach a witness,

the Carothers court stated the following:

       We agree with this reasoning. The good-faith standard strikes a better balance
       between the truth-finding process at trial and ensuring a fair trial for the parties
       concerned. While the elements of surprise and/or unexpected hostility are (and
       remain) an acceptable basis for allowing a party to impeach its own witness,
       they are not required for purposes of Rule 607. We hold that, to prevent abuse
       of Rule 607, impeachment should not be allowed where the trial court finds the
       purported purpose of impeachment for offering the statement(s) is in bad faith,
       or is subterfuge to mask the true purpose of offering the statement(s) to prove
       the matter asserted. See, e.g., State v. Hunt, 378 S.E.2d 754, 758 (1989) (citing
        [United States v.] DeLillo, 620 F.2d 939[, 946-47 (2d Cir. 1980)]; [United
       States v.] Webster, 734 F.2d 1191[, 1193 (7th Cir. 1984)]). Our trial judges are
       well-suited to make these calls. To the extent that Wilkins [v. State, 603 So. 2d

       7
        United States v. Meza, 701 F.3d 411, 426 (5th Cir. 2012); see also United States v.
Seale, 600 F.3d 493(5th Cir. 2010); United States v. Devine, 934 F.2d 1325, 1344 (5th Cir.
1991).

                                               16
       309, 322 (Miss. 1992),] holds otherwise, it is overruled.

Carothers, 152 So. 3d at 284 (¶21).8

¶24.   Pustay claims that the prosecutor failed to assert that the State was surprised by

Karen’s testimony, and thus failed to establish an evidentiary foundation for the admission

of Karen’s inconsistent statements. However, pursuant to the Mississippi Supreme Court’s

decision in Carothers,9 any party may introduce unsworn pretrial inconsistent statements by


       8
        In Carothers, the supreme court discussed the Seventh Circuit Court of Appeals
case of United States v. Webster, 734 F.2d 1191, 1193 (7th Cir. 1984):

       Argument similar to Wilkins’s rationale was presented to the Seventh Circuit
       Court of Appeals in Webster. Rejecting it, Judge Posner, writing for the
       Webster court, explained as follows:

              Webster [(the defendant)] urges us . . . to go beyond the
              good-faith standard and hold that the government may not
              impeach a witness with his prior inconsistent statements unless
              it is surprised and harmed by the witness’s testimony. But we
              think it would be a mistake to graft such a requirement to Rule
              607, even if such a graft would be within the power of judicial
              interpretation of the rule. Suppose the government called an
              adverse witness that it thought would give evidence both
              helpful and harmful to it, but it also thought that the harmful
              aspect could be nullified by introducing the witness’[s] prior
              inconsistent statement. As there would be no element of
              surprise, . . . the introduction of the prior statements [would be
              forbidden]; yet we are at a loss to understand why the
              government should be put to the choice between the Scylla of
              forgoing impeachment and the Charybdis of not calling at all a
              witness from whom it expects to elicit genuinely helpful
              evidence. The good-faith standard strikes a better balance.

       Webster, 734 F.2d at 1193.
       9
         We recognize that although Pustay’s case was tried in 2007, the relevant Mississippi
authority on impeachment of testimony is Carothers, 152 So. 3d 277. Although the supreme
court issued its opinion in Carothers seven years after Pustay’s conviction and sentence, we

                                             17
the party’s own witness for the purpose of impeachment without having to show surprise or

unexpected hostility for purposes of the rule, unless the trial court finds bad faith or

subterfuge. Id.10 In this case, the record shows that Karen’s testimony was an unexpected

surprise, and the record reflects that the trial court found no bad faith or subterfuge in the

State’s purpose of offering the statements for impeachment. In Carothers, the Mississippi

Supreme Court clearly found that the trial courts possessed the discretion to make such


apply its holding retroactively to the present case. See Carr v. State, 178 So. 3d 320, 322
(¶9) (Miss. 2015); Thompson v. City of Vicksburg, 813 So. 2d 717, 721 (¶16) (Miss. 2002)
(“[N]ewly enunciated rules of law are applied retroactively to cases that are pending trial or
that are on appeal, and not final at the time of the enunciation.”); see also Beard v. Banks,
542 U.S. 406, 411 (2004) (State convictions are final “for purposes of retroactivity analysis
when the availability of direct appeal to the state courts has been exhausted and the time for
filing a petition for a writ of certiorari has elapsed or a timely filed petition has been finally
denied.”)
       10
            In Carothers, 152 So. 3d at 282 (¶15), the Mississippi Supreme Court held as
follows:

       Rule 607 provides that “[t]he credibility of a witness may be attacked by any
       party, including the party calling him.” Under this rule, a party may introduce
       for impeachment purposes unsworn pretrial inconsistent statements by the
       party's own witness. Wilkins, [603 So. 2d at 322]. Generally, because such
       statements are fraught with hearsay problems, they may be introduced at trial
       only for impeachment purposes, not as substantive evidence. Id. While Rule
       607 makes no mention of it, this Court's precedent requires that “before a party
       will be authorized to introduce for impeachment purposes an unsworn pretrial
       inconsistent statement of his own witness,” there must be a showing of
       “surprise” by the witness's testimony “or unexpected hostility” from the
       witness. Id. Though most other jurisdictions no longer require such a
       showing, primarily because they regard the requirement as an unnecessary
       remnant of the common-law voucher rule, which Rule 607 purportedly was
       enacted to do away with, Mississippi does, for reasons expressed by the
       Wilkins [c]ourt. According to Wilkins, “if there is in fact no surprise, the only
       possible motive for attempting to impeach one’s own witness is to get
       otherwise inadmissible testimony into evidence.” Id. at 321.


                                               18
determinations on the admissibility of such impeachment evidence. Id.

¶25.   Additionally, in Franklin v. State, 72 So. 3d 1129, 1138 (¶40) (Miss. Ct. App. 2011),

this Court held that the trial court properly admitted a witness’s prior inconsistent statement

asserting that the defendant made a serious threat to the victim on the night the victim was

shot. In Franklin, the statement conflicted with the witness's trial testimony that the

defendant's threat was made in jest. Id. The Franklin decision found that the prior

inconsistent statement was properly admitted into evidence by the trial court as impeachment

evidence, and not as substantive evidence of the defendant's guilt. Id. As a result, this Court

ruled that the prior inconsistent statement was admissible in a prosecution for depraved-heart

murder, even though the witness was called by the State to testify. Id.11 Additionally, in

Moffett v. State, 456 So. 2d 714, 720-21 (Miss. 1984), a witness’s prior inconsistent

statement was used to place Moffett at the crime scene at the time of the murder where the

witness provided Moffett with an inconsistent alibi defense at trial.

¶26.   Like Franklin, in the instant case, the record reflects no finding by the trial court of

bad faith or subterfuge. Alternatively, evidence in the record supports the trial court’s

finding that Karen’s prior statements constituted permissible impeachment evidence and

were relevant and probative of the veracity of her trial testimony and also of the

circumstances she alleged surrounded her inconsistent pretrial statements. As discussed,

Karen alleged and explained that she made her pretrial inconsistent statements due to threats

and fear. The Mississippi Supreme Court noted in Carothers that “[o]ur trial judges are



       11
            See M.R.E. 613(b).

                                              19
well-suited to make these calls” as to the admission or exclusion of prior inconsistent

statements as impeachment evidence. Carothers, 152 So. 3d at 284 (¶21). The Carothers

court clarified that “[t]o the extent that Wilkins holds otherwise, it is overruled.” Id.

¶27.   The evidence in the record supports the trial court’s exercise of discretion and

supports the trial court’s finding that Karen’s prior inconsistent statements were indeed

relevant and probative of not only the truthfulness and veracity of her trial testimony but also

relevant and probative to her alleged circumstances of fear and duress surrounding her

pretrial statements. See id. Moreover, the record reflects no findings by the trial court that

the impeachment evidence was admitted as a subterfuge or in bad faith. Since the record

reflects sufficient evidence supporting the trial court’s decision to admit Karen’s pretrial

inconsistent statements as impeachment evidence, the record therefore reflects no abuse of

discretion in the trial court’s decision to admit such statements into evidence at trial. A

review of applicable jurisprudence reflects that a trial court possesses considerable discretion

in the admission of impeachment evidence. Further, “[a]bsent an abuse of discretion, the

trial court's decision on whether to admit evidence or exclude it will not be disturbed on

appeal. Further, such error will warrant reversal only when the abuse of discretion has

resulted in prejudice to the accused.” Gunn v. State, 174 So. 3d 848, 858 (¶27) (Miss. Ct.

App. 2014).

¶28.   Pustay also asserts that the limiting instruction provided by the trial court failed to

eliminate or mitigate any prejudice resulting from the impeachment evidence. The record

reflects that the trial court then asked the defense counsel to prepare a defense instruction



                                              20
providing that “the tape that’s admitted as Exhibit 4 is not offered for substantive evidence

but for the purposes of impeachment[.]” After trial, during the jury-instruction conference,

the defense counsel informed the trial court that he did not currently have the limiting

instruction, but hoped to soon. The State did have a limiting instruction prepared, and

submitted it to the trial court, which the trial court gave to the jury as instruction C-15.

¶29.   Instruction C-15 stated:

       The Court instructs the Jury that the taped statement entered into evidence of
       Karen Pustay may be used for the limited purpose of considering the
       truthfulness of Karen Pustay’s in court testimony and not for the substance of
       her out of court statement.

The defense counsel objected to the instruction, asserting that the trial court needed to add

another sentence stating: “[N]or could it be considered for the purposes of determining the

innocence or guilt of” Pustay. However, the defense counsel admitted that he agreed with

the first part of instruction C-15, that the State could impeach Karen with her recorded

statements on the issue of the truthfulness of her testimony in court.

¶30.   Since we have determined that the trial court properly found that Karen’s recorded

statements to police officers were admissible because they were relevant to her claim that her

prior statements were made under duress or coerced, we find no reversible error in the trial

court’s decision declining to add Pustay’s suggested language to the limiting instruction.

This issue lacks merit.

       II.    Whether the trial court erred                    in   limiting Pustay’s
              cross-examination of a State witness.

¶31.   Pustay next argues the trial court improperly limited his cross-examination of Karen,



                                              21
which prevented him from proffering alternative reasons for his controlling behavior toward

Jane. The State counters that Pustay attempted to elicit irrelevant character evidence, which

remained inadmissible on cross-examination.

¶32.     We recognize that “[a] trial court has great latitude in [the] admission or exclusion of

evidence where the question is one of materiality or relevancy, and its decision should only

be reversed where this discretion is abused.” Watkins v. State, 29 So. 3d 807, 810 (¶7) (Miss.

Ct. App. 2009) (quoting Blocker v. State, 809 So. 2d 640, 645 (¶20) (Miss. 2002)).

¶33.     Pustay claims that the trial court erred in limiting the following cross-examination of

Karen:

         Q.     Now, you testified on direct examination that he would bring [Jane] to
                the police station because he distrusted her; is that correct?

         A.     Yes.

         Q.     Why is it he distrusted her?

         A.     Because [Jane]—

         [STATE]:             Object, Your Honor.

         THE COURT:           Sustained.

         [DEFENSE]:           May I—

         THE COURT:           Come up. Come up.

         (BENCH CONFERENCE NOT REPORTED).

After this exchange, Pustay’s counsel started another line of questioning without further

inquiry into this matter. The record reflects that Pustay provided no proffer for the record

as to what evidence he sought to elicit or for what purpose.

                                               22
¶34.     Pustay argues the trial court improperly limited his right to cross-examination of

Karen and cites to Mississippi Rule of Evidence 611(b), which provides that “[t]he court

may not limit cross-examination to the subject matter of the direct examination and matters

affecting the witness's credibility.” Pustay, however, did not attempt to attack the credibility

of Karen. Rather, Pustay’s questioning appeared to question Jane’s character. Evidence of

a victim’s character is ordinarily “irrelevant” and inadmissible. M.R.E. 404(a) & cmt. While

Rule 611(b) “allows wide-open cross-examination so long as the matter probed is relevant,”

Zoerner v. State, 725 So. 2d 811, 813 (Miss. 1998), evidence of a victim’s character is

ordinarily “irrelevant” and inadmissible. See Barber v. State, 143 So. 3d 586, 593 (¶23)

(Miss. Ct. App. 2013); M.R.E. 404(a) & cmt.

¶35.     Additionally, as stated, the defense failed to make a proffer regarding Karen’s

testimony on this matter. Although a bench conference occurred, the record does not include

those proceedings. “The supreme court has held that ‘a trial court will not be reversed for

limiting cross-examination where no proffer was made of the testimony nor was a statement

dictated into the record to indicate what was proposed to be shown by the examination.’”

Watkins, 29 So. 3d at 810 (¶7) (quoting Blocker, 809 So. 2d at 645 (¶20)). Therefore, the

trial court did not abuse its discretion in sustaining the State’s objection. This issue is without

merit.

         III.   Whether the trial court improperly limited Pustay’s testimony.

¶36.     Pustay next asserts the trial court improperly limited his defense by not allowing him

to explain why he disciplined Jane after the State introduced evidence about his aggressive



                                                23
behavior toward her. The record reflects that when Pustay testified on his own behalf, he

attempted to explain that he disciplined Jane because she frequently lied. The State objected

to this line of questioning, which the trial court sustained.

¶37.   “The standard of review governing the admission or exclusion of evidence is abuse

of discretion.” Williams v. State, 991 So. 2d 593, 597 (¶8) (Miss. 2008) (citation omitted).

“Thus, ‘a trial judge enjoys a great deal of discretion as to the relevancy and admissibility of

evidence. Unless the judge abuses this discretion so as to be prejudicial to the accused, the

Court will not reverse this ruling.’” Id. (quoting Shaw v. State, 915 So. 2d 442, 445 (¶8)

(Miss. 2005)).

¶38.   Pustay claims the trial court improperly restricted his testimony when it sustained the

State’s objections after Pustay attempted to explain his reasons for disciplining Jane. The

following questioning occurred on redirect examination:

       Q.     Now, concerning [Jane] and some of the things she would do around
              the house, some of these typical—how was she when she came to be
              truthful to you and Karen?

       [STATE]:              Objection, Your Honor.

       THE COURT:            That’s improper redirect, Mr. Rafferty [(defense
                             counsel)].

       [DEFENSE]:            Your Honor, they asked about the discipline, typical
                             teenage stuff. Counsel got into that, Your Honor, and I
                             should have a right to follow-up on it.

       THE COURT:            I’ll let you explore it to an extent.

       Q.     Would you please explain to the jury.

       A.     [Jane] lied to us a lot. Some big lies, some small lies.

                                              24
       THE COURT:             That’s sustained, Mr. Rafferty. That’s outside the
                              purview of discipline.

       Q.     Did you have to discipline her after these, these lies?

       A.     Yes, I did.

       [STATE]:               Objection, Your Honor.

       THE COURT:             Sustained, Mr. Rafferty.

¶39.   Pustay contends the State portrayed him as a physically abusive parent, which he

could not defend against when the trial court prevented his testimony on the matter. Yet

Pustay fails to show how testifying about Jane’s alleged untruthful behavior served to

rehabilitate his character.

¶40.   In his appellate brief, Pustay cites Terry v. State, 718 So. 2d 1115, 1121 (¶28) (Miss.

1998), for the proposition that “[a] criminal defendant is entitled to present his defense to the

finder of fact, and it is fundamentally unfair to deny the jury the opportunity to consider the

defendant’s defense where there is testimony to support the theory.” Id. (citing Keys v. State,

635 So. 2d 845, 848-49 (Miss. 1994)). In Terry, Kay Terry argued the trial court erred in

limiting her defense by excluding evidence that another person stole the money she was

accused of embezzling. Id. at 1122 (¶30). This exclusion, Terry argued, prevented evidence

of an alternative theory of the crime, which was critical to her defense. Id. at 1121-22 (¶¶26,

30). The supreme court reversed and remanded Terry’s case because the trial court

improperly excluded evidence of Terry’s theory of the case. Id. at 1126 (¶51). However, in

the present case, we find that Pustay failed to prove that his testimony about Jane’s untruthful



                                               25
behavior was relevant or was in the furtherance of his defense.

¶41.   We further find that Pustay failed to show how these comments conformed with

proper redirect. “The scope of redirect examination, while largely within the discretion of

the trial court, is limited to matters brought out during cross-examination.” Lloyd v. State,

755 So. 2d 12, 14 (¶9) (Miss. Ct. App. 1999) (citing Blue v. State, 674 So. 2d 1184, 1212

(Miss. 1996)). The transcript reflects that the State did not raise the issue of Jane’s character

for truthfulness during its cross-examination. Further, Pustay did not properly attempt to

impeach Jane’s character for truthfulness in accordance with the rules of evidence. See

M.R.E. 608 (party can only attack witness’s character for truthfulness or untruthfulness using

opinion and reputation evidence). Therefore, we find that the trial court did not abuse its

discretion in precluding Pustay’s testimony of Jane’s character.

       IV.    Whether the trial court erred in denying Pustay’s motion to review
              records of relevant youth-court proceedings.

¶42.   Pustay contends the trial court erred when it denied his request for transcripts of

certain youth-court proceedings regarding Jane. Pustay asserts that the trial court failed to

sufficiently evaluate the transcript before denying his motion. Pustay further claims the trial

court failed to compel the State to provide any youth-court records that the State possessed.

The State argues that the trial court made a finding in the record that the youth-court records

were merely cumulative, and the trial court prohibited either party from using evidence from

the youth-court proceedings at trial.

¶43.   Mississippi Code Annotated section 43-21-261 (Rev. 2015) limits the disclosure of

youth-court proceedings. Section 43-21-261(c) contemplates the disclosure of certain


                                               26
records to specific entities such as other courts and court personnel. This section does not,

however, explicitly allow the unrestricted disclosure of youth-court records to parties not

enumerated in the statute, such as a defendant in a separate criminal proceeding, like Pustay,

seeking to use youth-court records to discredit a witness. Though the statute remains silent

on this particular scenario, the supreme court has held that a criminal defendant may gain

access to youth-court records in limited circumstances. In re J.E., 726 So. 2d 547, 553 (¶23)

(Miss. 1998).

¶44.   In In re J.E., the supreme court addressed the issue of a defendant who sought

disclosure of the youth-court records of a minor, who accused him of sexual battery, in order

to prepare his defense. Id. at 549 (¶6). The supreme court adopted the standard provided in

Pennsylvania v. Ritchie, 480 U.S. 39, 58 (1987), which allowed a trial court to review

youth-court records in camera to determine if the defendant was entitled to any evidence

from those proceedings. In re J.E., 726 So. 2d at 553 (¶23). If the trial court found

information relevant to the defense, the trial court would then disclose that information. Id.

This limited review, however, precluded full access to all of the youth-court proceedings by

the defendant; thus, the defendant’s constitutional right to confrontation and the victim’s

statutory right to privacy remained intact. Id.

¶45.   Under the framework adopted by the supreme court, we find that the record supports

a showing that the trial court herein indeed reviewed the youth-court transcript. In ruling on

Pustay’s motion, the trial court stated that the transcript of the youth-court proceedings

“should remain confidential given the cumulative nature of the testimony to other discovery



                                             27
received by [Pustay].” Therefore, the trial court satisfied the requirements set forth in In re

J.E. and did not abuse its discretion.

¶46.   Pustay also asserts the State possessed the youth-court transcript but failed to disclose

the transcript in discovery. The State, however, contends it neither possessed the transcript

nor used the transcript at trial. Pustay cites a motion for expenses for obtaining the youth-

court transcript by the State from March 6, 2007, and an order granting payment of expenses

from March 19, 2007, as evidence the State had the transcript.

¶47.   Regardless, Pustay fails to articulate any reason that entitled him to a copy of the

transcript. The trial court reviewed the transcript and failed to find any necessary disclosures.

Further, the trial court found the State did not withhold any evidence during discovery, and

the State declined to introduce any portion of the transcript at trial. Therefore, Pustay did not

suffer any prejudice by not receiving the transcript. This issue is without merit.

       V.     Whether Pustay’s indictment was insufficient and vague, rendering
              it defective.

¶48.   Pustay argues the dates of the alleged conduct in his indictment lacked specificity, and

the trial court should have dismissed the indictment for vagueness. The State contends

Pustay waived his objection to the indictment by not raising the issue at trial, and, the

procedural bar notwithstanding, Pustay’s claim lacks merit.

¶49.   In examining the procedural bar proffered by the State, we recognize that an appellate

court may not address an issue on appeal not raised at trial. Davis v. State, 660 So. 2d 1228,

1246 (Miss. 1995) (“[E]rror not raised at trial or in post-trial motions may not be reviewed

on appeal.”). However, the State inaccurately argues that Pustay failed to assert this issue


                                               28
at trial. The record reflects that on December 7, 2006, Pustay indeed filed a motion to

dismiss the indictment as “vague, lacking in specificity concerning the dates and facts of the

case, and . . . not comply[ing] with the Uniform Rules of Circuit and County Court

Practice[].” The trial court dismissed this motion as part of an order dismissing several of

Pustay’s pretrial motions on April 24, 2007. We thus find that Pustay sufficiently raised the

issue below.

¶50.   Turning to address the merits of Pustay’s claim, we acknowledge that the question of

“[w]hether an indictment is defective is a question of law, and we review such questions of

law under a de novo standard.” Payton v. State, 41 So. 3d 713, 717 (¶11) (Miss. Ct. App.

2009). “[T]he purpose of the indictment is to provide the accused reasonable notice of the

charges against him so that he may prepare an adequate defense.” Warren v. State, 187 So.

3d 616, 621 (¶10) (Miss. 2016). Similarly, Uniform Circuit and County Court Rule 7.06

mandates that an indictment “fully notify the defendant of the nature and cause of the

accusation.” Further, an indictment must contain “[t]he date and, if applicable, the time at

which the offense was alleged to have been committed.” URCCC 7.06(5).

¶51.   Pustay’s indictment reads in relevant part as follows:

                                         COUNT I
       ....

       [O]n or between August, 1998, to May, 1999,

       being at the time in question over the age of eighteen (18) years, for the
       purpose of gratifying his lust or indulging his depraved licentious sexual
       desires, [Pustay] did unlawfully, wilfully and feloniously handle, touch or rub
       with his hands, the vagina of [Jane], a child who was at the time in question
       under the age of sixteen (16) years[.]

                                             29
       ....
                                         COUNT II

       ....

       [O]n or between August, 2004, to April, 2005,

       being at the time in question over the age of eighteen years, for the purpose of
       gratifying his lust or indulging his depraved licentious sexual desires, [Pustay]
       did unlawfully, wilfully and feloniously handle, touch or rub with his hands,
       the vagina of [Jane], a child who was at the time in question not the spouse of
       the said Thomas Stephan Pustay and under the age of eighteen (18) years,
       while Thomas Stephan Pustay occupied a position of trust or authority, to-wit:
       parent[.]

       ....

                                        COUNT III12

       ....

       [O]n or between August, 2001, and May, 2002,

       being at the time in question thirty-six (36) or more months older than [Jane],
       [Pustay] did wilfully, purposely, unlawfully and feloniously commit Sexual
       Battery upon [Jane], a child who was at the time in question at least fourteen
       (14) but under sixteen (16) years of age, by engaging in the act of sexual
       penetration, to-wit: by inserting his penis into the vagina of the said [Jane.]

       ....

       12
          Though Pustay raised a general objection to the specificity of the dates in his
indictment, he did not specifically address the time period in Count III. In Count III, the
indictment charged Pustay with sexual battery of a minor between the ages of fourteen and
sixteen between August 2001 and May 2002. Yet during the majority of the time period
alleged in Count III, Jane was thirteen years old. However, “[a] trial judge cannot be put in
error on a matter which was not presented to him for decision.” Reynolds v. State, 913 So.
2d 290, 299-300 (¶37) (Miss. 2005). Further, the plain-error doctrine does not apply. See
Flora v. State, 925 So. 2d 797, 811 (¶42) (Miss. 2006) (“The plain error rule will only be
applied when a defendant’s substantive or fundamental rights are affected.”). Therefore, this
issue is without merit.

                                              30
                                          COUNT IV

       ....

       [O]n or between August, 2002, and May, 2003,

       being at the time in question thirty-six (36) or more months older than [Jane],
       [Pustay] did wilfully, purposely, unlawfully and feloniously commit Sexual
       Battery upon [Jane], a child who was at the time in question at least fourteen
       (14) but older sixteen (16) years of age, by engaging in the act of sexual
       penetration, to-wit: by inserting his penis into the vagina of the said [Jane.]

       ....

                                          COUNT V

       ....

       [O]n or between August, 2003[,] and May 17, 2004,

       being at the time in question thirty-six (36) or more months older than [Jane],
       [Pustay] did wilfully, purposely, unlawfully and feloniously commit Sexual
       Battery upon [Jane], a child who was at the time in question at least fourteen
       (14) but under sixteen (16) years of age, by engaging in the act of sexual
       penetration, to-wit: by inserting his penis into the vagina of the said [Jane.]

       ....

                                          COUNT VI

       ....

       [O]n or between August, 2004, to April, 2005,

       [Pustay] did wilfully, purposely, unlawfully and feloniously commit Sexual
       Battery upon [Jane], a child who was at the time in question under eighteen
       (18) years of age, by engaging in the act of sexual penetration, to-wit: by
       inserting his penis into the vagina of the said [Jane], while . . . Pustay occupied
       a position of trust or authority, to-wit: parent[.]

Each count in the indictment spans a time of approximately nine to ten months corresponding



                                               31
to each school year that Jane alleged the misconduct occurred. Jane reiterated at trial several

times in her testimony that she could not remember dates well, but could narrow down each

of Pustay’s acts to specific school years.

¶52.   Pustay asserts the time frame for each count failed to fully notify him of the charges

or allow him to prepare an adequate defense due to the time-specific nature of each charge.

The supreme court has held “that a specific date in a child sexual abuse case is not required

so long as the defendant is ‘fully and fairly advised of the charge against him.’” Brown v.

State, 983 So. 2d 1059, 1063 (¶14) (Miss. Ct. App. 2008) (quoting Eakes v. State, 665 So.

2d 852, 860 (Miss. 1995)).

¶53.   Pustay relies on Moses v. State, 795 So. 2d 569, 570 (¶¶2, 8) (Miss. Ct. App. 2001),

to support his position. In Moses, the indictment charged Willie Walter Moses with

twenty-two crimes against two separate victims over a thirty-nine-month time period. Id.

This Court reversed Moses’s conviction and found that the indictment on multiple charges

in the same indictment, for the same time span, and with identical language, precluded Moses

from preparing an adequate defense. Id. at 572 (¶¶16-17). This Court added that the State

possessed adequate knowledge to narrow the dates in the indictment but did not, which

prejudiced Moses. Id. at (¶16).

¶54.   In Brown, however, Thomas Lee Brown asserted his indictment lacked date specificity

when the indictment charged him with the fondling of a child between January 1, 2004, and

January 31, 2004. Brown, 983 So. 2d at 1062 (¶11). Like Pustay, Brown relied on Moses.

This Court in Brown found that, unlike in Moses, the State could not narrow down the dates



                                              32
in the indictment. Id. at 1063 (¶13). Accordingly, this Court found the indictment was

sufficient and affirmed Brown’s conviction. Id. at 1063-64 (¶15).

¶55.   As in Brown, the record before us fails to indicate the State possessed any knowledge

to narrow down the time period for the charges against Pustay. Further, each count in the

indictment contained separate date ranges and different language. Though two counts

overlap in dates, the counts were separate crimes.

¶56.   After our review of the indictment and relevant caselaw, we find the language of the

indictment sufficient to put Pustay on notice of the charges against him. We further find that

Pustay suffered no prejudice in preparing an adequate defense. This issue lacks merit.

       VI.      Whether trial court erred in its Batson analysis and in placing
                jurors stricken by Pustay back onto the jury.

¶57.   Pustay next argues that the trial court erred in placing two venire persons struck by

defense counsel back on the jury. Pustay maintains that his counsel’s explanations for

striking these jurors were gender neutral and related to venire responses, employment, and

demeanor.

¶58.   “This Court affords great deference to a trial-court ruling on a Batson13 challenge.”

Hughes v. State, 90 So. 3d 613, 626 (¶38) (Miss. 2012). In Walker v. State, 815 So. 2d 1209,

1215 (¶12) (Miss. 2002), the supreme court stated that “determination of discriminatory

intent will likely turn on a trial judge's evaluation of a presenter's credibility and whether an

explanation should be believed.” The Walker court explained that “[o]ne of the reasons the

trial court is afforded such deference when a Batson challenge is raised is because the

       13
            Batson v. Kentucky, 476 U.S. 79 (1986).

                                               33
demeanor of the attorney making the challenge is often the best evidence on the issue of

[gender] neutrality.” Id. Accordingly, we recognize that “[o]n appellate review, the trial

court's decision is accorded great deference and will be reversed only when such decision is

clearly erroneous” or against the overwhelming weight of the evidence. Id.; Hughes, 90 So.

3d at 626 (¶38).

¶59.   In Batson v. Kentucky, 476 U.S. 79 (1986), the United States Supreme Court

“established that the Equal Protection Clause of the United States Constitution prohibits

racial discrimination through the use of peremptory challenges.” Hughes, 90 So. 3d at 625

(¶35). The United States Supreme Court extended this rule to state that a party likewise may

not base a peremptory challenge on gender. Id.; see J.E.B. v. Alabama ex rel. T.B., 511 U.S.

127, 129 (1994). These cases provided a three-step inquiry that the trial court must follow

to determine whether there is a discriminatory reason for a peremptory challenge. Hughes,

90 So. 3d at 625 (¶35) (citing Pitchford v. State, 45 So. 3d 216, 224 (Miss. 2010)).

       First, the party objecting to the peremptory strike of a potential juror must
       make a prima facie showing that [gender] was the criterion for the strike.
       Second, upon such a showing, the burden shifts to the [other party] to
       articulate a [gender]-neutral reason for excluding that particular juror. Finally,
       after a [gender]-neutral explanation has been offered the trial court must
       determine whether the objecting party has met its burden to prove that there
       has been purposeful discrimination in the exercise of the peremptory strike,
       i.e., that the reason given was a pretext for discrimination.

Id. at 625-26 (¶35).

¶60.   The Hughes court provided that “[a] prima facie case can be shown by demonstrating

that the percentage of peremptory strikes exercised on members of the protected class was

significantly higher than the percentage of members of the protected class in the venire.” Id.

                                              34
at 626. After a prima facie case has been made, the party must present gender-neutral

reasons for the peremptory strikes. Chamberlin v. State, 989 So. 2d 320, 337 (¶57) (Miss.

2008). The supreme court has explained that in order to be deemed gender neutral, “[t]he

reasons need not be persuasive, or even plausible; so long as the reasons are not inherently

discriminatory[.]” Id.

¶61.   Regarding the third step, the supreme court provided that the party opposing the

strikes “may attempt to refute the other party's race/gender-neutral reason by showing that

the reason was a pretext for discrimination.” Hughes, 90 So. 3d at 626 (¶37). In Hughes, the

supreme court identified five “indicia of pretext” that may contradict a gender-neutral reason

for a strike:

       (1) disparate treatment, that is, the presence of unchallenged jurors of the
       opposite race who share the characteristic given as the basis for the challenge;
       (2) the failure to voir dire as to the characteristic cited; (3) the characteristic
       cited is unrelated to the facts of the case; (4) lack of record support for the
       stated reason; and (5) group-based traits.

Id. However, the supreme court cautioned: “Where multiple reasons lead to a peremptory

strike, the fact that other jurors may have some of the individual characteristics of the

challenged juror does not demonstrate that the reasons assigned are pretextual.” Id. (quoting

Lynch v. State, 877 So. 2d 1254, 1274 (Miss. 2004)).

¶62.   The record reflects that of its first eight peremptory strikes, the defense struck six

women during the jury-selection process, and only accepted two females. The State objected

pursuant to Batson, asserting that the defense was striking women from the jury. The trial

court responded that it would not require a gender-neutral reason from the defense for



                                               35
striking the venire persons at that time. After defense counsel used its ninth peremptory

strike on a female, the State again objected. The trial court asked the defense to provide the

court with a gender-neutral reason for striking this prospective juror. The defense replied

that this juror worked for the school district and that “people with us thought [during voir

dire] she gave a [nonverbal] reaction that she couldn’t be fair.” When pressed to specify

what kind of the reaction this prospective juror exhibited, and what her responses were,

defense counsel simply stated, “We just saw the things we saw,” and argued that there were

more women than men on the jury panels collectively. The defense finally stated that the

gender-neutral reason for striking the prospective juror was that she worked for a school

district and that the defense made some observations about her reactions during voir dire.

The trial court then overruled the State’s objection and allowed the peremptory strike to

stand.

¶63.     The defense then used its next strike on yet another woman, which the State followed

with an objection. The trial court requested the defense to provide a gender-neutral reason

for the strike. The defense responded that the prospective juror was a sixty-two-year old

homemaker and that they had questioned her on the issue of “whether . . . she could believe

a child versus not.” When questioned regarding the prospective juror’s response, the defense

admitted that she did not provide a response. The defense then explained that “there’s better

jurors down the panel.” The trial court ruled that the defense’s reason was insufficient and

seated the prospective juror on the jury.

¶64.     The defense then used its tenth peremptory strike on the next juror, a female. When



                                              36
the trial court asked for a gender-neutral reason for the peremptory strike, the defense

responded, “Better jurors, your Honor.” The trial court then asked the defense counsel:

       [Do] you think that . . . after the court’s already determined that there’s a
       pattern of using peremptory challenges based on gender, . . . [you] can strike
       another female to get to a better juror with no more reason than that, with
       nothing objectionable about [the prospective juror]? I just want the appellate
       court to know, you know, the basis of your challenge.

The defense responded that the prospective juror did not stand out and did not answer a lot

of questions. The defense also explained that “we don’t believe we are striking women for

the sole sake of striking women” and argued that “we just feel there’s better jurors coming

up for the defense perspective based on the fact that this is an accountant, she’s 50 years old.

Based on that, Your Honor, we’re using a peremptory challenge.” The trial court granted the

State’s objection and seated the prospective juror on the jury. Pustay’s jury was ultimately

composed of four women and eight men, with two male alternates.

¶65.   The defense objected to the trial court granting the State’s motion to overrule the

defense’s peremptory challenges and moved to “quash the whole venire,” asking for a

mistrial. The trial court overruled the defense’s motion.

¶66.   As stated, on appellate review, the trial court is accorded great deference when ruling

on a Batson challenge. Hughes, 90 So. 3d at 626 (¶38). This Court will reverse a trial

court’s ruling only when it is clearly erroneous or against the overwhelming weight of the

evidence. Id.; Hughes, 90 So. 3d at 626 (¶38). The record reflects that the trial court herein

observed a pattern by the defense of using peremptory strikes based on gender and required

the defense to provide gender-neutral reasons for its strikes. The trial court found the



                                              37
defense’s explanations insufficient, and as a result, seated the two females on the jury. After

our review of the transcript, we find that the trial court did not err in denying two of Pustay’s

peremptory strikes against females.

       VII.   Whether the trial court erred in admitting irrelevant and
              prejudicial evidence of Pustay’s character in violation of Rule
              404(b).

¶67.   Pustay argues that the trial court erred in allowing Jane and Magan to testify about

Pustay’s aggressive behavior toward Jane. Pustay asserts that their testimony constituted

irrelevant and prejudicial character evidence that violated Mississippi Rule of Evidence

404(b). Pustay also argues the trial court failed to appropriately consider the evidence under

Rule 403.

¶68.   We review the admission or exclusion of evidence under an abuse-of-discretion

standard. Hargett v. State, 62 So. 3d 950, 952 (¶7) (Miss. 2011) (citation omitted).

Furthermore, “[a] trial judge enjoys a great deal of discretion as to the relevancy and

admissibility of evidence. Unless the judge abuses this discretion so as to be prejudicial to

the accused, the Court will not reverse this ruling.” Id. at 952-53 (¶7) (quoting Price v. State,

898 So. 2d 641, 653 (¶29) (Miss. 2005)).

¶69.   Rule 404(b) provides:

       Evidence of a crime, wrong, or other act is not admissible to prove a person’s
       character in order to show that on a particular occasion the person acted in
       accordance with the character. . . . This evidence may be admissible for
       another purpose, such as proving motive, opportunity, intent, preparation, plan,
       knowledge, identity, absence of mistake, or lack of accident.

“As there exists an inherent danger of prejudicial effect in the use of other[-]acts evidence,



                                               38
the 404(b) exception for which the crime is introduced must be a material issue in the case.

Moreover, its probative value must not be substantially outweighed by the prejudicial effect.”

Leedom v. State, 796 So. 2d 1010, 1015 (¶15) (Miss. 2001); M.R.E. 403.

¶70.   The prejudicial evidence Pustay complains of first arose when Pustay cross-examined

Jane regarding any physical abuse. The transcript reflects that on cross-examination, defense

counsel asked:

       Q.     Did anyone else ever see any bruises?

       A.     You mean—

       Q.     Other than you.

       A.     People would see them. I mean, they were never really major like on
              my legs or on my arms, nothing like that. The abuse would only be if
              he would choke me and push me against the wall or slap me or hit me.
              It was never beating me with [sic] anything like that.

       Q.     And your teachers never saw these bruises on you?

       A.     They saw a couple of bruises sometimes, but they never would expect
              my father to do it. And when they asked me, I would just tell me [sic]
              I hurt myself playing outside or something.

       Q.     So the teacher’s questioned you, but you weren’t honest with them
              about how it happened? . . .

       A.     No, I didn’t tell them what was really going on.

¶71.   The defense counsel clearly elicited the testimony concerning Pustay’s alleged

physical abuse of Jane. Therefore, Pustay introduced this evidence, not the State. Further,

the line of questioning appears to attack Jane’s credibility by demonstrating previous

instances where she lied to school officials rather than disparaging Pustay’s character. The



                                             39
trial court told defense counsel: “I’m not sure I’ve ever been faced with someone trying to

attack the victim’s credibility by putting in evidence of an assault by the defendant, but if

that’s what you want to do, . . . I’m going to allow it.”

¶72.   The transcript does not reflect any Rule 403 test performed by the trial court to

determine whether the probative value of the testimony that Pustay physically abused Jane

was not substantially outweighed by the prejudicial effect of the testimony. See Leedom, 796

So. 2d at 1015 (¶15). However, “[i]t is well-settled that a defendant who ‘opens the door’

to a particular issue runs the risk that collateral, irrelevant, or otherwise damaging evidence

may come in on cross-examination.” Martin v. State, 970 So. 2d 723, 725-26 (¶11) (Miss.

2007) (citation omitted). “A defendant cannot complain on appeal concerning evidence that

he himself brought out at trial.” Id. (citing Fleming v. State, 604 So. 2d 280, 289 (Miss.

1992)). Thus, Pustay cannot now claim the trial court erroneously admitted the evidence.

¶73.   Magan also testified about her observations of Pustay’s physical aggression with Jane.

Magan testified: “He would, you know, push her against the car and choke her if they were

arguing, or just basically manhandle her . . . . It was aggression.” Pustay failed to object to

this portion of Magan’s testimony. “The general rule is that a failure to object with

specificity in the trial court . . . results in a waiver of review by this Court.” Stevens v. State,

458 So. 2d 726, 730 (Miss. 1984). Regardless of any waiver, Pustay’s failure to object

precluded the trial court from considering the admissibility of the evidence.

¶74.   Pustay only objected when the State cross-examined him. The State questioned

Pustay regarding an online blog comment he posted about a fight between Jane and Magan.



                                                40
The State asked:

       Q.     Have you ever gotten involved with spats between her and her
              girlfriends?

       A.     Not directly involved between the two of them. I did put a comment on
              my web blog, excuse me, about the spat. . . .

       Q.     And is that when you put on there, you’ll find out what kind of an
              asshole I can be?

       [DEFENSE]:           Objection, Your Honor. That’s totally improper and
                            irrelevant to the issues at hand and what came out during
                            direct examination, Your Honor, and during this whole
                            trial.

       THE COURT:           Overruled. Again, cross-examination is not limited to
                            direct examination, Mr. Rafferty.

       [DEFENSE]:           But, Your Honor, there’s no foundation for him to even
                            ask that question.

       THE COURT:           Overruled.

       [THE STATE]:         I’ll move on, Your Honor.

       THE COURT:           Overruled. If he didn’t put it on there, he can say he
                            didn’t.

On redirect, Pustay did not deny the blog post.

¶75.   Pustay failed to assert that the blog-post entry constituted improper character evidence

under Rule 404(b). Further, Pustay opened the door to the line of questioning about his

aggressive behavior toward Jane. Therefore, we cannot say the trial court erred in admitting

evidence of Pustay’s aggressive character. This issue is without merit.

       VIII. Whether the trial court erred in excluding relevant and probative
             evidence under Rule 412.



                                             41
¶76.   Next, Pustay argues the trial court erred in excluding evidence of Jane’s past sexual

behavior and prior false allegations of sexual assault under Mississippi Rules of Evidence

412(b)(2)(A) and (b)(2)(C).

¶77.   As stated, “[t]his Court reviews the rulings of the trial court admitting or excluding

evidence for abuse of discretion.” Aguilar v. State, 955 So. 2d 386, 392 (¶19) (Miss. Ct.

App. 2006) (citing Ladnier v. State, 878 So. 2d 926, 933 (¶27) (Miss. 2004)). “An error in

the admission or exclusion of evidence is not grounds for reversal unless the error affected

a substantial right of a party.” Id.; M.R.E. 103(a).

¶78.   Mississippi Rule of Evidence 412(a) states, in part: “The following is not admissible

in a criminal case involving an alleged sexual offense: (1) reputation or opinion evidence

of a victim’s past sexual behavior; and (2) evidence of a victim’s past sexual behavior other

than reputation or opinion, except under subdivisions (b) and (c).” “[Rule 412] is designed

to prevent the introduction of irrelevant evidence of the victim’s past sexual behavior to

confuse and inflame the jury into trying the victim rather than the defendant.” Blackmon v.

State, 803 So. 2d 1253, 1258 (¶25) (Miss. Ct. App. 2002) (citing Hughes v. State, 735 So.

2d 238, 273 (¶153) (Miss. 1999)).

¶79.   Rule 412(b) provides certain exceptions to the prohibition in Rule 412(a). Rule

412(b)(2)(A) allows the trial court to admit “evidence of: (1) specific instances of a victim’s

past sexual behavior: (A) with a person other than the defendant, if offered by the defendant

to prove that someone else was the source of semen, pregnancy, disease, or injury[.]”

Additionally, Rule 412(b)(2)(C) permits evidence of “false allegations of sexual offenses



                                              42
made at any time before trial by the victim.”

¶80.   When a defendant offers proof of a victim’s past sexual behavior that purports to meet

one of the exceptions in Rule 412(2), the trial court may admit the evidence “only if the

court: conducts a hearing in chambers to determine admissibility of the evidence . . . [and]

finds that the probative value of relevant evidence outweighs the danger of unfair prejudice.”

See M.R.E. 412(c)(2)(A) & (D); M.R.E. 403.

¶81.   The record shows that at a pretrial hearing on Pustay’s motion seeking to present

evidence of Jane’s past sexual behavior under Rule 412(b)(2)(A) and Rule 412(b)(2)(C),

Pustay attempted to show another person whom Jane had a sexual relationship with was the

source of semen found on a towel that Jane claimed Pustay used after sex. However, in

defense of its motion, Pustay only proffered Jane’s testimony and an inconclusive DNA test

as evidence of semen on the towel. The trial court deemed this evidence insufficient to rebut

that any semen on the towel was from Pustay.

¶82.   In this instance, “[t]he critical question is whether the evidence tends to demonstrate

that another person is the actual source of the injury, or whether the evidence is simply

offered to show the promiscuity or character of the victim.” Blackmon, 803 So. 2d at 1258

(¶26). The trial court herein determined Jane’s testimony about the semen on the towel went

to her credibility rather than to prove the source of the semen under Rule 412. Therefore, the

trial court properly excluded the evidence as it tended to reflect more on Jane’s character than

the source of the semen.

¶83.   The trial court, however, allowed Pustay to proceed with a Rule 412 hearing on the



                                              43
issue of prior false allegations of sexual assault under Rule 412(b)(2)(C). During the

hearing, Pustay elicited testimony from Jane regarding two prior allegations of sexual assault

against two separate individuals, as well as a prior allegation against Pustay. First, Jane

accused a man named Damon Dixon of attempted sexual assault. Jane testified she initially

admitted the assault happened, then recanted her story to Pustay, but maintained the assault

happened in her statements to the authorities. The trial court directly asked Jane whether the

assault occurred, and Jane testified that it did.

¶84.   The trial court also considered whether Jane made a previous false allegation of sexual

assault against another police officer who worked with Pustay. Jane testified she never

accused the officer of any sexual assault. Other evidence at the hearing showed that Jane

allegedly told Pustay of the incident, and Pustay reported the allegation to his superiors. The

police chief investigated the incident and determined no abuse occurred. Lastly, Jane

testified she never previously lied to a school counselor about any alleged sexual abuse by

Pustay.

¶85.   In its order denying Pustay’s motion seeking to introduce evidence pursuant to Rule

412(b)(2)(b), the trial court recognized that under Rule 412(c)(2)(D),

       the [trial court] must determine that the “evidence which the accused seeks to
       offer is relevant and that the probative value of such evidence outweighs the
       danger of unfair prejudice.” Such evidence, that of false allegations for past
       sexual offenses, must exist for such a determination to be made . . . . As to the
       first, there was no proof that the complaining witness made an allegation of
       any kind against Officer Michael Lally. Secondly, there is no probative
       evidence that the allegation of attempted sexual assault by Damon Dickson
       was false. And finally, no evidence was introduced that the complaining
       witness, while an [eighth] grade student, made an allegation of sexual
       misconduct against this defendant to a school counselor, removing this

                                               44
       “allegation of an allegation” from the purview of Rule 412.

¶86.   The trial court determined the evidence presented at the hearing was insufficient to

prove any false allegation occurred. Therefore, the trial court correctly found the evidence

inadmissible under Rule 412(c)(3). This issue is without merit.

       IX.    Whether the trial court erred in admitting improper lay-opinion
              testimony.

¶87.   Pustay next argues that the trial court erred in allowing the State to offer the lay

opinion of Jane’s friend, Magan. Megan testified that whenever Jane said that she had to do

chores around the house, it meant that Pustay required Jane to perform sexual acts with him.

Pustay asserts that since Magan’s opinion “was total conjecture, it was incompetent,

prejudicial and inadmissible.” The State counters that Magan did not offer her opinion, but

merely recounted her factual observations of Jane, which fall outside the scope of lay-opinion

testimony.

¶88.   Mississippi Rule of Evidence 701 states:

       If a witness is not testifying as an expert, testimony in the form of an opinion
       is limited to one that is:

              (a)    rationally based on the witness's perception;

              (b)    helpful to clearly understanding the witness's testimony or to
                     determining a fact in issue; and

              (c)    not based on scientific, technical, or other specialized
                     knowledge within the scope of Rule 702.

¶89.   In the present case, the record reflects that Jane testified that Pustay made her have

sex with him before she could go out to places, including to Magan’s house. Jane provided



                                             45
the following testimony on the defense’s cross-examination:

       Q.     Isn’t it true that you told at least one investigator that your friends
              understood that when you said you had chores to do, this meant you had
              to have sex with your father?

       A.     Yes, ma’am.

       Q.     And so your friends did know that this was going on?

       A.     One friend. It was only one friend that I hinted it to. Nobody else ever
              suspected anything. It was just one friend.

       Q.     Was it a hint, or did she know this was going on?

       A.     She knew. She told me later on that she knew, but I never came right
              out and told her.

       Q.     And this friend was Magan?

       A.     Yes, ma’am.

¶90.   Later in the trial, during the State’s questioning of Magan on the subject, the following

occurred:

       Q.     If I mentioned something about doing chores, does that sound familiar
              to you?

       A.     Yes, sir.

       Q.     Can you tell the jury, please, what that means as it relates to this
              situation?

       [DEFENSE]:            Your Honor, I’ve got to offer an objection. This young
                             lady now will be nothing but giving her opinion as to
                             what’s going on or what someone else told her, and Your
                             Honor, that is not a fact. This is something she learned
                             from somebody else, and that’s improper direct
                             examination. . . .

       THE COURT:            Just a minute. Stop with the speaking objections. It’s

                                              46
                            overruled. It’s her own observations and conclusions
                            she’s drawn on her own, which are subject to cross-
                            examinations, Mr. Rafferty. Overruled. . . .

       [THE STATE]:         The times where [Jane] was allowed to come over and
                            spend the night, would she ever say something about
                            having to do chores?

       [MAGAN]:             Yes, sir. Yes, sir.

       Q.     Just tell us what you understood that to mean.

       A.     I understood it to mean having to do sexual things with her father. This
              was on my own. It would be at school, and it would be, you know, such
              a task for her to come stay the night at my house. And, you know, I’d
              wait [thirty], [forty-five] minutes, you know after I’ve gotten off the
              phone with her once we were home.

¶91.   We recognize that in order to determine whether a witness’s testimony is properly

admitted as lay-opinion testimony, the following two-part test must be met: “First, the

testimony must assist the trier of fact. Second, the opinion must be based on the witness[’s]

firsthand knowledge or observation.” Jones v. State, 678 So. 2d 707, 710 (Miss. 1996);

M.R.E. 701 cmt. “The second prong of the test is in accordance with [Rule] 602 requiring

that a witness who testifies about a certain matter have personal knowledge of that matter.”

Id.; see also Walls v. State, 928 So. 2d 922, 926 (¶10) (Miss. Ct. App. 2006).

¶92.   Magan testified she came to the conclusion about chores on her own. Pustay argues

that this makes Magan’s testimony regarding chores pure “conjecture.” However, as stated,

the transcript reflects that Jane indicated in her testimony that she “hinted” to Magan that

when she said she had chores to do, that meant having sex with Pustay. Jane further stated

that Magan later told Jane she knew chores meant sex with Pustay. Therefore, we find that



                                             47
Magan possessed the requisite firsthand knowledge or observations to show she knew Jane’s

definition of chores meant sex with Pustay.

¶93.   “A lay witness may testify regarding an opinion that is based upon [her] personal

perceptions, and that will help the jury fairly resolve a controverted, material fact.” Reynolds

v. State, 136 So. 3d 452, 459 (¶23) (Miss. Ct. App. 2014) (citation omitted). Though Magan

provided no testimony that she observed Jane conduct any “chores,” whether of a sexual

nature or not, Magan formulated an opinion based on Jane’s hints, as well as other

indications in Jane’s behavior. The record shows that Magan testified to clarify to the jury

about the signals and behaviors she observed from Jane and about aspects of Jane’s behavior

that she perceived. Therefore, we find that the trial court did not err in allowing Magan’s

testimony. This issue lacks merit.

       X.     Whether Pustay received constitutionally ineffective assistance of
              counsel, which resulted in prejudice.

¶94.   Pustay claims that he was denied effective assistance of counsel, which prejudiced his

defense.

¶95.   We recognize that in order “[t]o prove ineffective assistance of counsel, [the

defendant] must show that: (1) his counsel’s performance was deficient, and (2) this

deficiency prejudiced his defense.” Collins v. State, 70 So. 3d 1144, 1147 (¶16) (Miss. Ct.

App. 2011); Strickland v. Washington, 466 U.S. 668, 687 (1984). The burden of proof rests

with Pustay to show both prongs. Jackson v. State, 73 So. 3d 1176, 1181 (¶19) (Miss. Ct.

App. 2011). A strong presumption exists “that a counsel’s performance falls within the range

of reasonable professional assistance.” Id. “To overcome this presumption, the defendant


                                              48
must show that there is a reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different.” Id.

¶96.   In addition, a strong presumption exists that an attorney’s conduct is the result of trial

strategy, which generally includes an attorney’s decision of whether or not to file certain

motions, call witnesses, ask certain questions, or make certain objections. Foreman v. State,

830 So. 2d 1278, 1280-81 (¶11) (Miss. Ct. App. 2002). We note that a court must judge the

reasonableness of counsel’s challenged conduct on the facts of the particular case viewed at

the time of counsel’s conduct. Strickland, 466 U.S. at 689-90.

¶97.   We also acknowledge that “[i]t is unusual for this Court to consider a claim of

ineffective assistance of counsel when the claim is made on direct appeal because there is

usually insufficient evidence within the record to evaluate the claim.” Shinn v. State, 174 So.

3d 961, 965 (¶11) (Miss. Ct. App. 2015) (citing McClendon v. State, 152 So. 3d 1189, 1191-

92 (¶12) (Miss. Ct. App. 2014)). “When a claim of ineffective assistance of counsel is raised

on direct appeal, it should be addressed only when (1) the record affirmatively show[s]

ineffectiveness of constitutional dimensions, or (2) the parties stipulate that the record is

adequate to allow the appellate court to make the finding without consideration of the

findings of fact of the trial judge.” Collins, 70 So. 3d at 1147-48 (¶17) (citing Colenburg v.

State, 735 So.2d 1099, 1101 (¶5) (Miss. Ct. App. 1999)). Accordingly, “[i]f this Court does

not reverse on other grounds and is unable to conclude that the defendant received ineffective

assistance of counsel, it should affirm without prejudice to the defendant’s right to raise the

ineffective assistance of counsel issue via appropriate post-conviction proceedings” Id. at



                                              49
1148 (¶17).    We thus recognize that “[r]eview on direct appeal of an ineffective-

assistance-of-counsel claim is confined strictly to the record.” Id. Our review of the record

reflects no affirmative showing of ineffectiveness of constitutional dimensions. However,

although the State does not stipulate that the record is complete for purposes of determining

the competency of the defense counsel, Pustay stipulates that the record is complete.

¶98.   Pustay complains that his counsel improperly introduced, or opened the door to,

irrelevant and prejudicial other-alleged-bad-act evidence, which would have been

inadmissible under Rule 404(b). Pustay claims that this involved his trial counsel asking

Jane about reporting alleged physical (nonsexual) abuse of Jane by Pustay when she was in

the fifth grade. Pustay maintains that this questioning allowed Jane to describe that “[t]he

abuse would only be if he would choke me and push me against the wall or slap me or hit

me.” Pustay argues that the testimony elicited by his counsel had no role in this case and was

inflammatory and prejudicial.

¶99.   Pustay next asserts that his trial counsel also failed to object to Magan’s testimony that

on occasion Pustay was “very aggressive” with Jane. Magan testified that Pustay would,

“push [Jane] up against the car and choke her if they were arguing, or just basically

manhandle her instead of punishing her like she should be punished.”

¶100. Pustay claims that his trial counsel was “inept” at attempting to have exhibit D-2ID,

the report from Reliagene Technologies Inc. regarding the towel submissions, admitted into

evidence without a Mississippi Rule of Evidence 901 sponsoring witness. Pustay argues that

this evidence was clearly exculpatory and admissible since the towels had been seized by



                                              50
investigators and tested, and also testified about at trial. However, Pustay asserts that his trial

counsel failed to obtain a proper Rule 901 sponsor for this crucial evidence.

¶101. Finally, Pustay claims that his trial counsel failed to have William Gasparrini, Ph.D.,

properly served with a trial subpoena. Pustay states that Dr. Gasparrini is a clinical

psychologist who evaluated Jane.

¶102. We have previously discussed the issue of Jane and Magan’s testimony regarding

Pustay’s physical abuse of Jane and found that the trial court did not err in allowing the

testimony. As stated, a strong presumption exists that an attorney’s conduct is the result of

trial strategy, which generally includes an attorney’s decision of whether or not to file certain

motions, call witnesses, ask certain questions, or make certain objections. Foreman, 830 So.

2d at 1281 (¶11). We further find that the record shows that even without Jane and Magan’s

testimony on the issue of Pustay’s aggression, the State produced enough testimony and

evidence for the jury to have found Pustay guilty of two counts of the crime of touching a

child for a lustful purpose and three counts of the crime of sexual battery. “The jury

determines the weight and credibility to give witness testimony and other evidence.” Moore

v. State, 933 So. 2d 910, 922 (¶43) (Miss. 2006). Jane testified in detail about multiple acts

of sexual abuse by Pustay.

¶103. The transcript also shows that the defense counsel attempted to have a document

admitted into evidence containing the analysis from the forensic tests performed on a towel

that Jane claimed contained Pustay’s semen and pubic hairs. The defense counsel attempted

to have this evidence admitted through the testimony of Investigator Prendergast of the



                                                51
Harrison County Sheriff’s Department. The State objected, arguing that Investigator

Prendergast was not the proper witness to introduce the results from the forensic tests. The

trial court sustained the State’s objection after learning that Investigator Prendergast neither

prepared the report nor discussed the report with its author. Later in the trial, the defense

counsel again attempted to have the forensic results admitted into evidence, but he admitted

that he did not have anyone from ReliaGene Technology, the company that performed the

testing, to testify as to the results in order to properly offer the results into evidence. The

document containing the forensic test results appears in the record before us and reveals that

tests for semen performed on the towels resulted in a “negative” finding for semen.

Although the trial court did not allow these findings into evidence, the trial court did allow

the defense counsel to argue during closing that the State did not possess any forensic

evidence showing that Pustay had sexual relations with Jane.

¶104. Again, we find that even without presenting the results of the forensic testing to the

jury, the record shows that the State produced enough testimony and evidence for the jury

to have found Pustay guilty of two counts of the crime of touching a child for a lustful

purpose and three counts of the crime of sexual battery.14 “The jury determines the weight

and credibility to give witness testimony and other evidence.” Moore, 933 So. 2d at 922

(¶43). Additionally, the defense counsel was allowed to argue, and did so at closing, that the



       14
          “In deciding whether the State presented legally sufficient evidence to support a
jury's verdict, this Court must determine whether, when viewing the evidence in the light
most favorable to the State, any rational juror could have found that the State had proved
each element of the crime charged beyond a reasonable doubt.” Galloway v. State, 122 So.
3d 614, 665 (¶168) (Miss. 2013).

                                              52
State failed to provide “one bit . . . of physical proof” of any sexual contact between Pustay

and Jane.

¶105. Regarding Pustay’s claim that his defense counsel failed to have Dr. Gasparrini

subpoenaed, the transcript reveals that defense counsel informed the trial court that it

attempted to subpoena Dr. Gasparrini on May 9, 2007.15 The defense counsel explained that

the subpoena was served upon Dr. Gasparrini’s receptionist. Dr. Gasparrini told the defense

counsel that he was not available to be in court on May 11, 2007, but that he could in fact

appear on May 14, 2007. The defense counsel stated that when he informed Dr. Gasparrini

that his attendance was not discretionary, Dr. Gasparrini responded that the defense had

improperly served the subpoena upon his receptionist, rather than serving him directly. The

defense counsel admitted that Dr. Gasparrini was not personally served with the subpoena,

but counsel argued that typically when dealing with professionals, a subpoena to one of their

receptionists has constituted adequate service.

¶106. As stated, Pustay bears the burden of proving how Dr. Gasparrini’s testimony would




       15
           Additionally, the record shows that the defense filed a pretrial motion for the
disclosure of medical records for Jane’s psychiatric and psychological history. The defense
counsel specifically asked for a complete copy of Dr. Gasparrini’s file on Jane. The State
informed the trial court that it had provided the defense counsel with “everything that Dr.
Gasparrini produced.” When the trial court asked if Dr. Gasparrini received any of Jane’s
prior psychiatric or psychological testing, the State responded, “I don’t know, Your Honor.
But I would be very doubtful having dealt with these kind of cases in the past. Certainly he
would have included that in his opinion.” The State confirmed that Dr. Gasparrini did
address in his report that he reviewed Jane’s history. After requesting that the State provide
the trial court with an entire copy of Dr. Gasparrini’s file to review in order to “determine
if there’s anything in it that should be disclosed to counsel for review,” the trial court
overruled Pustay’s motion for the disclosure of Dr. Gasparrini’s records.

                                             53
have changed the outcome of the trial.16 Dr. Gasparrini did not testify at trial, and Pustay

failed to allege in his appellate brief what information Dr. Gasparrini might have presented

through his testimony. Also, the record reflects that Pustay did not request a continuance

based on this matter.

¶107. Since the record before us does not provide sufficient information to permit us to

consider the merits of Pustay’s claim for ineffective assistance of counsel, this Court would

thus have to consider matters outside of the record in order to fully explore Pustay’s claim.

See Sharkey v. State, 856 So. 2d 545, 547 (¶9) (Miss. Ct. App. 2003). As a result, we find

that the “appropriate resolution” of Pustay’s claim is deny relief without prejudice, so that

Pustay can raise his ineffective-assistance-of-counsel issue through appropriate

postconviction proceedings, if he so chooses. Id.

       XI.    Whether Count II, lustful touching, merged with Count VI, sexual
              battery.

¶108. Pustay asserts that the gratification-of-lust count in his indictment should have merged

with the sexual-battery count since the State presented insufficient evidence to show that

gratification of lust occurred between August 2004 and April 2005. The indictment herein

charged Pustay with lustful touching between August 2004 and April 2005 as Count II, while

Count VI charged Pustay with sexual battery for the same time period. Pustay cites to Friley



       16
         Upon our review of the record, we find that during the pretrial motion hearing on
the defense’s motion to offer evidence of Jane’s past sexual behavior pursuant to Mississippi
Rule of Evidence 412, the parties discussed the issue of Dr. Gasparrini’s testimony. The
transcript of this hearing shows that Dr. Gasparrini opined that Jane’s behavior was
consistent with being sexually abused. We cannot say that the admission of such testimony
would have changed the outcome of the trial.

                                             54
v. State, 879 So. 2d 1031, 1035 (¶18) (Miss. 2004), and claims that when penetration is

achieved by touching a child, gratification of lust is a lesser-included offense of sexual

battery. Pustay contends this resulted in two convictions for the same crime, in violation of

his constitutional protection against double jeopardy.

¶109. While the record does indeed reflect that Pustay objected to the indictment as

defective in that it was too vague, ambiguous, and lacked specificity concerning the dates and

the facts of the particular case, we cannot find that Pustay objected to the specific issue of

whether Count II should have merged with Count VI. When a defendant fails to object to

the form of the indictment, the issue is waived on appeal. Franklin v. State, 766 So. 2d 16,

18 (¶7) (Miss. Ct. App. 2000); see also Jenkins v. State, 101 So. 3d 161, 168 (¶22) (Miss. Ct.

App. 2012). “Failure to make a contemporaneous objection constitutes waiver of the

objection and cannot be raised for the first time on appeal because the trial court is denied

the opportunity to consider the issue and possibly remedy the situation.” Copeland v.

Copeland, 904 So. 2d 1066, 1073 (¶24) (Miss. 2004) (citing De La Beckwith v. State, 707

So. 2d 547, 574 (Miss. 1997)); see also Kirk v. State, 160 So. 3d 685, 693 (¶20) (Miss. 2015).

Procedural bar notwithstanding, we turn to address the merits of this issue.

¶110. Mississippi Code Annotated section 97-3-95(2) (Rev. 2014) states: “[a] person is

guilty of sexual battery if he or she engages in sexual penetration with a child under the age

of eighteen (18) years if the person is in a position of trust or authority over the child

including without limitation the child’s . . . parent[.]”

¶111. In contrast, section 97-5-23(2) states, in part:



                                               55
       Any person above the age of eighteen (18) years, who, for the purpose of
       gratifying his or her lust, or indulging his or her depraved licentious sexual
       desires, shall handle, touch or rub with hands or any part of his or her body or
       any member thereof, any child younger than himself or herself and under the
       age of eighteen (18) years who is not such person's spouse, with or without the
       child's consent, when the person occupies a position of trust or authority over
       the child shall be guilty of a felony . . . .

Miss. Code Ann. § 97-5-23(2) (Rev. 2014). Count II of Pustay’s indictment charged that

Pustay “for the purpose of gratifying his lust or indulging his depraved licentious sexual

desires, did unlawfully, wilfully and feloniously handle, touch or rub with his hands, the

vagina of [Jane], a child[.]”

¶112. Our supreme court has held that “[a] jury may convict an accused of a lesser-included

offense on trial of any indictment.” Friley, 879 So. 2d at 1034 (¶13) (citations omitted). The

Friley court provided:

       The test for determining whether one offense is a lesser-included offense of
       another is:

              Whether applied for the benefit of the state or defense, in order
              to authorize such instruction the more serious offense must
              include all the elements of the lesser offense, that is, it is
              impossible to commit the greater offense without at the same
              time committing the lesser-included offense. Also, there must be
              some evidence to support the lesser-included offense.

Id.

¶113. In Friley, the supreme court found that molestation served as a lesser-included offense

of sexual battery under the circumstances of that case. Id. at 1035 (¶17). The supreme court

explained: “We draw a reasonable inference from the circumstances that Friley's actions were

done with the purpose of gratifying his lust.” Id.



                                             56
¶114. However, “[u]nder Mississippi law, sexual battery of a child and unlawful touching

are separate and distinct criminal offenses. While sexual battery of a child requires some sort

of penetration—including fellatio—unlawful touching does not.” Faulkner v. State, 109 So.

3d 142, 147 (¶20) (Miss. Ct. App. 2013).

¶115. In Faulkner, this Court recognized that the Friley court’s holding “is not absolute” and

did not extend to all cases. Id. at 148 (¶20). “As our supreme court recently recognized in

Tapper, ‘it is possible to commit an unlawful touching without committing sexual battery.’”

Id. at (¶21) (quoting Tapper v. State, 47 So. 3d 95, 103 (¶30) (Miss. 2010)); see also Jenkins,

101 So. 3d at 168-69 (¶22). Further, “where sufficient evidence exists to support separate

and distinct acts of fondling and sexual battery, separate indictable charges can properly

stand without implicating jeopardy issues. This is so even if the criminal acts are closely

connected or based on a common nucleus of fact[.]” Id.

¶116. In Faulkner, the defendant asserted that his convictions for sexual battery and

unlawful touching during overlapping time periods constituted double-jeopardy violations.

Faulkner, 109 So. 3d at 147 (¶19). However, the victims in Faulkner also testified to

different and distinct occurrences of touching and battery over an extended time period of

seven years. Id. at (¶22). This Court found that a jury could reasonably infer that the

different crimes could have occurred in separate instances within the time period of the

charges. Id. at (¶24).

¶117. Like Faulkner, in the case before us, Jane, the victim, testified to various incidences

of touching and sex over the course of several years. As a result, the evidence showed that



                                              57
separate occurrences of gratification of lust and sexual battery by Pustay likely occurred

during the same time period but have occurred during separate instances. Because the jury

could have reasonably inferred these two separate crimes happened during the same time

period, we find that Count II did not merge with Count VI. This issue lacks merit.

       XII.   Whether the evidence was sufficient or whether the verdicts were
              supported by the weight of the evidence.

¶118. Pustay argues that the evidence presented at trial was insufficient to convict him of

gratification of lust and sexual battery. Pustay further claims that his guilty verdict was not

supported by the weight of the evidence.

¶119. The supreme court has articulated that when evaluating the sufficiency of the

evidence, this Court must decide whether it allows a jury to find “beyond a reasonable doubt

that [the] accused committed the act charged, and that he did so under such circumstances

that every element of the offense existed; and where the evidence fails to meet this test it is

insufficient to support a conviction.” Bush v. State, 895 So. 2d 836, 843 (¶16) (Miss. 2005).

“[T]he relevant question is whether, after viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” Id.

¶120. Also, “in determining whether a jury verdict is against the overwhelming weight of

the evidence[,] this Court must accept as true the evidence which supports the verdict and

will reverse only when convinced that the [trial] court has abused its discretion in failing to

grant a new trial.” Sanders v. State, 32 So. 3d 1214, 1217 (¶10) (Miss. Ct. App. 2014).

“Only in those cases where the verdict is so contrary to the overwhelming weight of the


                                              58
evidence that to allow it to stand would sanction an unconscionable injustice will this Court

disturb it on appeal.” Id. “Thus, the scope of review on this issue is limited in that all

evidence must be construed in the light most favorable to the verdict.” Pryer v. State, 958

So. 2d 818, 823 (¶11) (Miss. Ct. App. 2007).

¶121. In support of his assertion, Pustay maintains that Jane’s testimony was not

corroborated by any of the occupants of the family home. Pustay also maintains that Jane’s

testimony was impeached. Pustay further claims that Jane’s behavior after the alleged

assaults failed to “lend credence to her accusations” since she did not immediately report the

abuse, nor did she show any indiction of trauma.

¶122. The transcript reflects that the jury heard detailed testimony from Jane regarding

Pustay’s sexual assault and why she did not immediately report the assault to law

enforcement. Jane testified that Pustay began touching her in a sexual nature when she was

in the fifth grade, and the touching escalated to sexual intercourse by the time Jane entered

the sixth grade.

¶123. Jane also testified that she did not report Pustay’s actions “[b]ecause I guess I was

scared because, I mean, I loved my dad, and I didn’t want to get him in trouble. And really,

I didn’t know what was wrong at the time because I was so young.” Jane stated that Pustay

told her not to tell anyone about his conduct. The jury also heard Jane testify that she never

really trusted anybody. Jane testified that her father, Pustay, “was the main person I trusted,

and he had betrayed my trust.” Jane further testified that after Karen observed Pustay lying

on top of her, “[Karen] wouldn’t talk to me. She pretty much hated me, and we had no



                                              59
relationship whatsoever.”

¶124. Viewing the evidence presented in the light most favorable to the State, we find that

the testimony presented at trial was sufficient for a rational juror to have found beyond a

reasonable doubt that the essential elements of the crimes of gratification of lust and sexual

battery were committed by Pustay. See Pryer, 958 So. 2d at 823 (¶11).

¶125. Additionally, we have held that “the unsupported word of the victim of a sex crime

is sufficient to support a guilty verdict where the testimony is not discredited or contradicted

by other credible evidence, especially if the conduct of the victim is consistent with the

conduct of one who has been victimized by a sex crime.” Davis v. State, 878 So. 2d 1020,

1027 (¶29) (Miss. Ct. App. 2004) (citing Cross v. State, 759 So. 2d 354, 356 (¶11) (Miss.

1999)). Additionally, we recognize that “[t]he weight and credibility to be given to a

witness's testimony ‘are within the sole province of the jury as fact finder.’” Butler v. State,

102 So. 3d 260, 268 (¶27) (Miss. 2012) (quoting King v. State, 798 So. 2d 1258, 1262 (¶14)

(Miss. 2001)). “[The] Court has repeatedly held that ‘the jury is the final arbiter of a

witness’s credibility.’” Howell v. State, 860 So. 2d 704, 731 (¶92) (Miss. 2003) (quoting

Williams v. State, 794 So. 2d 1019, 1028 (¶59) (Miss. 2001)).

¶126. After finding the evidence presented against Pustay sufficient to establish the elements

of gratification of lust and sexual battery beyond a reasonable doubt, we find that the verdict

of the jury was not contrary to the overwhelming weight of the evidence. We thus affirm

Pustay’s conviction.

       XIII. Whether cumulative error requires reversal.



                                              60
¶127. Finally, Pustay simply asks that if this Court finds that any trial errors standing alone

are insufficient to warrant a new trial, that this Court consider whether the cumulative

prejudicial effect of these errors would warrant a new trial.

¶128. We recognize that “[e]rrors that do not require reversal themselves may require

reversal if, when taken cumulatively, they deny the defendant the right to a fundamentally

fair and impartial trial.” Graham v. State, 967 So. 2d 670, 677-78 (¶34) (Miss. Ct. App.

2007) (citing Byrom v. State, 863 So. 2d 836, 847 (¶12) (Miss. 2003)); see also Galloway,

122 So. 3d at 682 (¶247). “In any case in which a court finds harmless error or an error not

sufficient in itself to warrant dismissal, the court may, on a case-by-case basis, determine

whether the errors taken cumulatively warrant dismissal based on their cumulative prejudicial

effect.” Graham, 967 So. 2d at 678 (¶34). However, the supreme court has explained that

“where no error has occurred, there can be no cumulative error.” Corrothers v. State, 148

So. 3d 278, 325 (¶134) (Miss. 2014).

¶129. “Because we have found that no error occurred at [Pustay’s] trial, there can be no

cumulative error.” Id. This issue lacks merit.

¶130. THE JUDGMENT OF THE HARRISON COUNTY CIRCUIT COURT, FIRST
JUDICIAL DISTRICT, OF CONVICTION OF COUNTS I AND II,
GRATIFICATION OF LUST, AND SENTENCE OF FIFTEEN YEARS ON EACH
COUNT; COUNTS III AND V, SEXUAL BATTERY OF A CHILD AT LEAST
FOURTEEN BUT UNDER SIXTEEN YEARS OF AGE, AND SENTENCE OF
TWENTY-FIVE YEARS ON EACH COUNT; AND COUNT VI, SEXUAL BATTERY
OF A CHILD UNDER EIGHTEEN YEARS OF AGE, AND SENTENCE OF
TWENTY-FIVE YEARS, WITH THE SENTENCE IN COUNT III TO RUN
CONSECUTIVELY TO THE SENTENCE IN COUNT II, AND WITH THE
SENTENCES IN ALL OTHER COUNTS TO RUN CONCURRENTLY WITH ONE
ANOTHER, ALL IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF
CORRECTIONS, IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED


                                              61
TO HARRISON COUNTY.

     LEE, C.J., ISHEE, JAMES AND GREENLEE, JJ., CONCUR. BARNES, FAIR
AND WILSON, JJ., CONCUR IN PART AND IN THE RESULT WITHOUT
SEPARATE WRITTEN OPINION. GRIFFIS, P.J., SPECIALLY CONCURS WITH
SEPARATE WRITTEN OPINION, JOINED BY IRVING, P.J. AND FAIR, J.; ISHEE
AND JAMES, JJ., JOIN IN PART.

       GRIFFIS, P.J., SPECIALLY CONCURRING:

¶131. I take issue with the majority’s legal analysis in Issue I. The majority’s decision

effectively changes the Mississippi Rules of Evidence. The taped statement is clearly and

unequivocally hearsay, and no hearsay exception will allow the statement to be admitted.

The impeachment rules do not trump the hearsay rules. As a result, I respectfully disagree

with the majority’s analysis of this issue, but I join the result.

       Whether the trial court erred in allowing the State to treat its own witness as
       hostile and establish its case through impeached testimony.

¶132. In this issue, Pustay claims that it was error for the trial court to admit Karen’s

recorded statement as part of the State’s impeachment of her testimony. The majority

determines “that Karen’s recorded statements to police officers were admissible because they

were relevant to her claim that her prior statements were made under duress or coerced.” I

do not follow the majority’s analysis. There is a difference in allowing the prior statement

to be used for impeachment and allowing it to be admitted into evidence.

¶133. The State called Karen to testify during the its case-in-chief and expected her to testify

that Pustay admitted that he had molested and sexually battered Jane. She did not testify

consistent with this expectation. The State then proceeded to impeach her testimony. First,

the State impeached her when she admitted that she had previously given a statement that


                                               62
was inconsistent with her testimony at trial. Second, the State impeached her when it used

the transcript of her interrogation and asked her to admit that she had previously testified

inconsistent with her trial testimony. Third, the State was allowed to impeach Karen’s trial

testimony when the trial court allowed the redacted audio recordings of the interrogations

into evidence. I am of the opinion that the trial court was incorrect in allowing the audio

recordings to be admitted into evidence.

¶134. Under Mississippi Rule of Evidence 613(a), a witness may be impeached by reading

a prior inconsistent statement to the witness and asking the witness whether the statement

accurately reflects what was said on the prior occasion. Johnson v. State, 905 So. 2d 1209,

1212 (¶20) (Miss. 2005). However, a party may never use his witness’s prior statement in

the “guise of impeachment for the primary purpose of placing before the jury substantive

evidence[,] which is not otherwise admissible,” in order to avoid the hearsay rule. Flowers

v. State, 773 So. 2d 309, 326 (¶58) (Miss. 2000).

¶135. Karen clearly testified that she had given two different versions of whether Pustay had

admitted to molesting Jane. Her admission was proper impeachment under Mississippi Rules

of Evidence 607 and 613. The trial judge was even concerned about her admission of

perjury. The judge stopped the examination and told Karen that she could be prosecuted for

perjury and advised her of her constitutional rights to counsel and to remain silent.

¶136. Despite this admonition, Karen’s testimony continued:

       Q.     Ma’am, isn’t it true that he admitted to you he was having sex with your
              daughter?

       A.     No.

                                             63
Q.     Ma’am, I’m referring to—

A.     I know the statement.

THE COURT:            Just a minute. Ms. Pustay, let him finish his question, please.

[WITNESS]:            I don’t want to read any more from the statement.

THE COURT:            You don’t have that option, ma’am.

[WITNESS]:            It's not true.

THE COURT:            Answer his questions, please.

Q.     What did you say when the officer said, “Did he admit to the first
       time?” It’s right here, ma’am. You can read that to the jury.

A.     I know I said that, but it’s not true.

Q.     Ladies and gentlemen—or, ma’am, tell the jury what you told the police
       officers.

A.     (Reading) Yeah. I think he said he did molest her. He rubbed on her,
       is what he told me. I said it’s not true.

Q.     That’s not what you said at that time, ma’am. Read your transcript to
       the jury.

....

A.     (Reading) Yeah. I think he did say he did molest her. Rubbed on her,
       is what he told me.

Q.     Ma’am, isn’t it true you said, “He said he did molest her. He rubbed on
       her, is what he told me?”

....

A.     I just told you I lied. That statement is mostly all a lie. I was upset. I
       was scared. I wanted out of there. Just made me believe if I supported
       her, they’d let me go home.

                                       64
¶137. Then, the State used Officer Pullen to sponsor the audio recording of Karen’s first

interrogation. Pustay’s counsel objected on the grounds of foundation, hearsay, and

relevance in addition to his continuing objections to the State’s improper impeachment. The

trial court responded, “What hearsay? This is a taped statement between you, Officer Pullen

and Ms. Pustay.” The State did not offer, and the trial court judge did not ask for, an

exception to the hearsay rule that would permit an out-of-court statement by a non-party

witness to be admitted. Also, the trial court did not find that it was not offered to prove the

truth of the matter asserted.

¶138. The majority does not address this issue. Indeed, the trial court’s decision that the

taped statement was not hearsay was incorrect. Mississippi Rule of Evidence 801(c)

provides that “‘[h]earsay’ is a statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.”

Karen’s taped statements were clearly within this definition. Therefore, the trial court needed

to find that the taped statement was either non-hearsay under the definition of Rule 801(d)

or an exception to the hearsay rule under Rules 803 or 804 before the statement could be

played for the jury. The trial court judge listened to the tape, then stated:

       This tape, the portion that I just heard with the redaction that I’ve ordered, is
       what I’m going to allow on the issue of impeach[ment], not only impeaching
       Ms. Pustay’s statement, but also as to the issue as to whether the statement was
       coerced or forced or whether she gave it under duress. It’s admissible and
       probative and relevant for that purpose.

¶139. The State then offered the audio recording of the second interrogation. The trial court

judge also admitted it into evidence with similar redactions.



                                                65
¶140. Both of these audio recordings were hearsay. The impeachment rules do not allow

for the admission into evidence of a hearsay statement, for the purpose of impeachment or

otherwise, without the statements falling within the definition of non-hearsay under Rule

801(d) or an appropriate exception under Rules 803 or 804. The trial court was in error to

admit the taped statements without a hearsay exception.

¶141. However, I do not find this error to be reversible error. The trial court judge did give

a limiting instruction to the jury:

       The Court instructs the jury that the taped statement entered into evidence of
       Karen Pustay may be used for the limited purpose of considering the
       truthfulness of Karen Pustay’s in-court testimony and not for the substance of
       her out-of-court statement.

The trial judge asked Pustay’s attorney to draft a limiting instruction. Therefore, it was

Pustay’s obligation to proffer a limiting instruction if he wanted one. Pustay’s attorney did

not have a limiting instruction ready at the jury instruction conference, so the State submitted

one. The limiting instruction used was not the best instruction that could have been prepared,

but Pustay’s attorney did not object to it. Therefore, the language suggested by Pustay in this

appeal could have been worded better, but I am not of the opinion that the trial judge

committed reversible error since Pustay had the opportunity to offer a different instruction.

¶142. For these reasons, I join the majority opinion but write separately to address my

different opinion as to the legal analysis on the admission of the taped statements in Issue I.

     IRVING, P.J., AND FAIR, J., JOIN THIS OPINION; ISHEE AND JAMES, JJ.,
JOIN THIS OPINION IN PART.




                                              66